Exhibit 10.4

 
REVOLVING CREDIT AND TERM LOAN AGREEMENT



dated as of December 5, 2014


among


DAKOTA PLAINS TRANSLOADING, LLC,
DAKOTA PLAINS SAND, LLC and
DAKOTA PLAINS MARKETING, LLC
as Borrowers



DAKOTA PLAINS HOLDINGS, INC.



THE LENDERS FROM TIME TO TIME PARTY HERETO



and



SUNTRUST BANK
as Administrative Agent

 

 

 

 

 

 
SUNTRUST ROBINSON HUMPHREY, INC.
as Sole Lead Arranger and Sole Book Manager

TABLE OF CONTENTS



     
Page
       
ARTICLE I
DEFINITIONS; CONSTRUCTION
 
1
Section 1.1.
Definitions
 
1
Section 1.2.
Classifications of Loans and Borrowings
 
30
Section 1.3.
Accounting Terms and Determination
 
30
Section 1.4.
Terms Generally
 
30
       
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
 
31
Section 2.1.
General Description of Facilities
 
31
Section 2.2.
Revolving Loans
 
31
Section 2.3.
Procedure for Revolving Borrowings
 
31
Section 2.4.
[Reserved]
 
32
Section 2.5.
Term Loan Commitments
 
32
Section 2.6.
Funding of Borrowings
 
32
Section 2.7.
Interest Elections
 
33
Section 2.8.
Optional Reduction and Termination of Commitments
 
33
Section 2.9.
Repayment of Loans
 
34
Section 2.10.
Evidence of Indebtedness
 
35
Section 2.11.
Optional Prepayments
 
35
Section 2.12.
Mandatory Prepayments
 
36
Section 2.13.
Interest on Loans
 
37
Section 2.14.
Fees
 
38
Section 2.15.
Computation of Interest and Fees
 
39
Section 2.16.
Inability to Determine Interest Rates
 
39
Section 2.17.
Illegality
 
39
Section 2.18.
Increased Costs
 
40
Section 2.19.
Funding Indemnity
 
41
Section 2.20.
Taxes
 
41
Section 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
43
Section 2.22.
Letters of Credit
 
45
Section 2.23.
Increase of Commitments; Additional Lenders
 
49
Section 2.24.
Mitigation of Obligations
 
52
Section 2.25.
Replacement of Lenders
 
52
Section 2.26.
Defaulting Lenders and Potential Defaulting Lenders
 
53
       
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
54
Section 3.1.
Conditions to Effectiveness
 
54
Section 3.2.
Conditions to Each Credit Event
 
58
Section 3.3.
Delivery of Documents
 
58
       
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
58
Section 4.1.
Existence; Power
 
58
Section 4.2.
Organizational Power; Authorization
 
59
Section 4.3.
Governmental Approvals; No Conflicts
 
59
Section 4.4.
Financial Statements
 
59
Section 4.5.
Litigation and Environmental Matters
 
59
Section 4.6.
Compliance with Laws and Agreements
 
60
Section 4.7.
Investment Company Act
 
60
Section 4.8.
Taxes
 
60




 

 

 

 
Section 4.9.
Margin Regulations
 
60
Section 4.10.
ERISA
 
60
Section 4.11.
Ownership of Property; Insurance
 
61
Section 4.12.
Disclosure
 
61
Section 4.13.
Labor Relations
 
62
Section 4.14.
Subsidiaries
 
62
Section 4.15.
Solvency
 
62
Section 4.16.
Deposit and Disbursement Accounts
 
62
Section 4.17.
Collateral Documents
 
62
Section 4.18.
Material Agreements
 
63
Section 4.19.
Subordination Agreement
 
63
Section 4.20.
OFAC
 
63
Section 4.21.
Patriot Act
 
63
Section 4.22.
Inactive Subsidiaries
 
64
       
ARTICLE V
AFFIRMATIVE COVENANTS
 
64
Section 5.1.
Financial Statements and Other Information
 
64
Section 5.2.
Notices of Material Events
 
65
Section 5.3.
Existence; Conduct of Business
 
66
Section 5.4.
Compliance with Laws
 
66
Section 5.5.
Payment of Obligations
 
67
Section 5.6.
Books and Records
 
67
Section 5.7.
Visitation and Inspection
 
67
Section 5.8.
Maintenance of Properties; Insurance
 
67
Section 5.9.
Use of Proceeds; Margin Regulations
 
67
Section 5.10.
Casualty and Condemnation
 
68
Section 5.11.
Cash Management
 
68
Section 5.12.
Additional Subsidiaries and Collateral
 
68
Section 5.13.
Additional Real Estate; Leased Locations
 
69
Section 5.14.
Further Assurances
 
70
Section 5.15.
Post-Closing Matters
 
70
       
ARTICLE VI
FINANCIAL COVENANTS
 
70
Section 6.1.
Leverage Ratio
 
70
Section 6.2.
Fixed Charge Coverage Ratio
 
71
       
ARTICLE VII
NEGATIVE COVENANTS
 
71
Section 7.1.
Indebtedness and Preferred Equity
 
71
Section 7.2.
Liens
 
72
Section 7.3.
Fundamental Changes
 
73
Section 7.4.
Investments, Loans
 
73
Section 7.5.
Restricted Payments
 
74
Section 7.6.
Sale of Assets
 
75
Section 7.7.
Transactions with Affiliates
 
75
Section 7.8.
Restrictive Agreements
 
75
Section 7.9.
Sale and Leaseback Transactions
 
76
Section 7.10.
Hedging Transactions
 
76
Section 7.11.
Amendment to Material Documents
 
76
Section 7.13.
Permitted Subordinated Obligations
 
76
Section 7.13.
Accounting Changes
 
76
Section 7.14.
Lease Obligations
 
76




ii

 

 

 

 
Section 7.15.
Government Regulation
 
76
Section 7.16.
Inactive Subsidiaries
 
77
       
ARTICLE VIII
EVENTS OF DEFAULT
 
77
Section 8.1.
Events of Default
 
77
Section 8.2.
Application of Proceeds from Collateral
 
79
       
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
80
Section 9.1.
Appointment of the Administrative Agent
 
80
Section 9.2.
Nature of Duties of the Administrative Agent
 
81
Section 9.3.
Lack of Reliance on the Administrative Agent
 
82
Section 9.4.
Certain Rights of the Administrative Agent
 
82
Section 9.5.
Reliance by the Administrative Agent
 
82
Section 9.6.
The Administrative Agent in its Individual Capacity
 
82
Section 9.7.
Successor Administrative Agent
 
82
Section 9.8.
Withholding Tax
 
83
Section 9.9.
The Administrative Agent May File Proofs of Claim
 
84
Section 9.10.
Authorization to Execute Other Loan Documents
 
84
Section 9.11.
Collateral and Guaranty Matters
 
84
Section 9.12.
[Reserved]
 
85
Section 9.13.
Right to Realize on Collateral and Enforce Guarantee
 
85
Section 9.14.
Secured Bank Product Obligations and Hedging Obligations
 
85
       
ARTICLE X
MISCELLANEOUS
 
86
Section 10.1.
Notices
 
86
Section 10.2.
Waiver; Amendments
 
88
Section 10.3.
Expenses; Indemnification
 
91
Section 10.4.
Successors and Assigns
 
92
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process
 
95
Section 10.6.
WAIVER OF JURY TRIAL
 
96
Section 10.7.
Right of Set-off
 
96
Section 10.8.
Counterparts; Integration
 
97
Section 10.9.
Survival
 
97
Section 10.10.
Severability
 
97
Section 10.11.
Confidentiality
 
97
Section 10.12.
Interest Rate Limitation
 
98
Section 10.13.
Waiver of Effect of Corporate Seal
 
98
Section 10.14.
Patriot Act
 
98
Section 10.15.
No Advisory or Fiduciary Responsibility
 
98
Section 10.16.
Location of Closing
 
99
Section 10.17.
Swaps
 
99
Section 10.18.
Joint and Several
 
99




iii

 

 

 

 
Schedules
         
Schedule I
 
Commitment Amounts
     
Schedule 1.1(a)
-
Existing Promissory Notes
Schedule 1.1(b)
-
Railcar Leases
Schedule 4.5
-
Environmental Matters
Schedule 4.11
-
Real Estate
Schedule 4.14
-
Subsidiaries
Schedule 4.16
-
Deposit and Disbursement Accounts
Schedule 4.18
-
Material Agreements
Schedule 5.15
-
Post-Closing Matters
Schedule 7.1
-
Existing Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments
Schedule 7.14
-
Lease Obligations
     
Exhibits
         
Exhibit A
-
Form of Assignment and Acceptance
     
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.7
-
Form of Notice of Conversion/Continuation
Exhibit 5.1(c)
-
Form of Compliance Certificate




iv

 

 

 

 
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of December 5, 2014, by and among DAKOTA PLAINS TRANSLOADING,
LLC, a Minnesota limited liability company (“Dakota Transloading”), DAKOTA
PLAINS SAND, LLC, a Minnesota limited liability company (“Dakota Sand”), DAKOTA
PLAINS MARKETING, LLC, a Minnesota limited liability company (“Dakota Marketing”
and, together with Dakota Transloading and Dakota Sand, collectively, the
“Borrowers” and, individually, each, a “Borrower”), DAKOTA PLAINS HOLDINGS,
INC., a Nevada corporation (“Holdings”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lend­ers”) and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”) and as issuing bank (the “Issuing Bank”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested that the Lenders (a) establish a
$20,000,000 revolving credit facility in favor of, and (b) make term loans in an
aggregate principal amount equal to $37,500,000 to, the Borrowers; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders and
the Issuing Bank, to the extent of their respective Commitments as defined
herein, are willing severally to establish the requested revolving credit
facility and letter of credit subfacility in favor of and severally to make the
term loans to the Borrowers;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent and the Issuing
Bank agree as follows:
 
ARTICLE I

 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.          Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
 
“Acquisition” shall mean (a) any Investment by any Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
any Borrower or any of its Subsidiaries or shall be merged with any Borrower or
any of its Subsidiaries or (b) any acquisition by any Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of any
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition as well as the assumption of
any Indebtedness in connection therewith.
 
“Additional Lender” shall have the meaning set forth in Section 2.23.
 
“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR01 (or
on any successor or substitute page of such service or any
 

 

 

 

 
successor to such service, or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, with a maturity comparable to such
Interest Period (provided that in no event shall the foregoing rate be less than
zero), divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U.S. Dollars in an amount equal to the
amount of such Eurodollar Loan with a maturity comparable to such Interest
Period are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time), two (2) Business
Days prior to the first day of such Interest Period.
 
“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $20,000,000.
 
“Aggregate Revolving Commitments” shall mean all Revolving Commitments of all
Lenders at any time outstanding.
 
“Annualized Material Project EBITDA” shall mean, with respect to any Material
Project, (a) for the Fiscal Quarter in which the Operational Date occurs for
such Material Project, Consolidated EBITDA for such Material Project for such
Fiscal Quarter multiplied by four (4), (b) for the Fiscal Quarter in which the
Operational Date occurs for such Material Project and the immediately following
Fiscal Quarter, Consolidated EBITDA for such Material Project for such Fiscal
Quarters multiplied by two (2), and (c) for the Fiscal Quarter in which the
Operational Date occurs for such Material Project and the two immediately
following Fiscal Quarters, Consolidated EBITDA for such Material Project for
such Fiscal Quarters multiplied by one and one third (1⅓); provided that the
Consolidated EBITDA for the Fiscal Quarter in which the Operational Date occurs
for such Material Project shall be adjusted in a manner reasonably satisfactory
to the Administrative Agent to reflect a full Fiscal Quarter of operations based
on the average daily Consolidated EBITDA for the period between the Operational
Date and the end of such Fiscal Quarter.
 

2

 

 

 

 
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date:
 
(a)           with respect to interest on all Tranche A Term Loans and Revolving
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Leverage
Ratio in effect on such date as set forth in the pricing grid below (the
“Pricing Grid”); provided that a change in the Applicable Margin resulting from
a change in the Leverage Ratio shall be effective on the second Business Day
after the Borrowers deliver each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided, further, that if at any time the Borrowers shall have failed to
deliver such financial statements and such Compliance Certificate when so
required, the Applicable Margin shall be at Level I as set forth in the Pricing
Grid until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above. Notwithstanding the foregoing, the Applicable Margin from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending on March 31, 2015 are required to be delivered
shall be at Level I as set forth in the Pricing Grid. In the event that any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
Pricing Grid (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrowers
shall promptly deliver to the Administrative Agent a correct financial statement
or Compliance Certificate, as the case may be, for such period, (ii) the
Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the Pricing Grid for such period and (iii) the Borrowers shall promptly pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period.
The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.
 

3

 

 

 

 
Pricing Grid
 
Pricing
Level
Leverage Ratio
Applicable
Margin for
Eurodollar
Loans
Applicable
Margin for
Base Rate
Loans
Applicable
Margin for
Letter of
Credit Fees
Applicable
Percentage for
Commitment
Fee
I
Greater than 3.50:1.00
4.25%
per annum
3.25%
per annum
4.25%
per annum
0.625%
per annum
II
Less than or equal to
3.50:1.00 but greater
than 3.00:1.00
4.00%
per annum
3.00%
per annum
4.00%
per annum
0.625%
per annum
III
Less than or equal to
3.00:1.00 but greater
than 2.50:1.00
3.75%
per annum
2.75%
per annum
3.75%
per annum
0.50%
per annum
IV
Less than or equal to
2.50:1:00
3.50%
per annum
2.50%
per annum
3.50%
per annum
0.50%
per annum



(b)           with respect to interest on all Tranche B Term Loans outstanding
on such date, the percentage per annum equal to (i) from the Closing Date to
March 31, 2015, 6.25% for Eurodollar Loans and 5.25% for Base Rate Loans, (ii)
from March 31, 2015 to June 30, 2015, 7.25% for Eurodollar Loans and 6.25% for
Base Rate Loans, (iii) from June 30, 2015 to September 30, 2015, 8.25% for
Eurodollar Loans and 7.25% for Base Rate Loans and (iv) from September 30, 2015,
9.25% for Eurodollar Loans and 8.25% for Base Rate Loans.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Leverage Ratio in effect on such date as set forth in the Pricing Grid;
provided that a change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrowers deliver each of the financial statements required by Section 5.1(a)
and (b) and the Compliance Certificate required by Section 5.1(c); provided,
further, that if at any time the Borrowers shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Percentage shall be at Level I as set forth in the Pricing Grid until
such time as such financial statements and Compliance Certificate are delivered,
at which time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the date by which the financial statements and
Compliance Certificate for the Fiscal Quarter ending March 31, 2015 are required
to be delivered shall be at Level I as set forth in the Pricing Grid. In the
event that any financial statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage based upon the Pricing Grid (the “Accurate Applicable
Percentage”) for any period that such financial statement or Compliance
Certificate covered, then (i) the Borrowers shall promptly deliver to the
Administrative Agent a correct financial statement or Compliance Certificate, as
the case may be, for such period, (ii) the Applicable Percentage shall be
adjusted such that after giving effect to the corrected financial statement or
Compliance Certificate, as the case may be, the Applicable Percentage shall be
reset to the Accurate Applicable Percentage based upon the Pricing Grid for such
period and (iii) the Borrowers shall promptly pay to the Administrative Agent,
for the account of the Lenders, the accrued additional commitment fee owing as a
result of such Accurate Applicable Percentage for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b))
 

4

 

 

 

 
and accepted by the Administrative Agent, in the form of Exhibit A attached
hereto or any other form approved by the Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
 
“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrowers of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.
 
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
 
“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) Adjusted LIBOR determined on
a daily basis for an Interest Period of one (1) month, plus one percent (1.00%)
per annum (any changes in such rates to be effective as of the date of any
change in such rate). The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.
 
“Borrower” and “Borrowers” shall have the meanings set forth in the introductory
paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.
 

5

 

 

 

 
“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.
 
“Capital Expenditures” shall mean, for any period, without duplication, the
additions to property, plant and equipment and other capital expenditures of
Holdings and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP, excluding any expenditure to the extent such expenditure is part of the
aggregate amounts payable in connection with, or other consideration for, any
Permitted Acquisition consummated during or prior to such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).
 
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Holdings to any Person or “group” (within the meaning of the Exchange Act and
the rules of the Securities and Exchange Commission thereunder as in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 30% or more of the outstanding shares of the
voting equity interests of Holdings, (iii) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Holdings cease to be composed of individuals who are
Continuing Directors or (iv) Holdings ceases to own, directly or indirectly,
100% of the aggregate ordinary voting and economic power represented by the
issued and outstanding equity interests of the Borrowers.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided  that for,
purposes of
 

6

 

 

 

 
this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan, a
Tranche A Term Loan or a Tranche B Term Loan and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, a
Tranche A Term Loan Commitment or a Tranche B Term Loan Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Closing Date Acquisition” shall mean the purchase by the Borrowers of all of
the Capital Stock of the Targets owned by the Seller pursuant to the terms of
the Closing Date Acquisition Agreement.
 
“Closing Date Acquisition Agreement” shall mean that certain Membership Interest
Purchase Agreement, dated as of December 5, 2014, by and among Holdings, the
Borrowers and the Seller.
 
“Closing Date Acquisition Documents” shall mean, collectively, the Closing Date
Acquisition Agreement and each other document, instrument, certificate and
agreement executed and delivered in connection therewith.
 
“Closing Date Joinder” shall mean that certain joinder by the Targets to the
Guaranty and Security Agreement, effective as of the Closing Date immediately
after the consummation of the Closing Date Acquisition.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, and any successor statute thereto.
 
“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien in favor of
the Administrative Agent to secure the whole or any part of the Obligations or
any Guarantee thereof, and shall include all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing; provided that in no
event shall Collateral include Excluded Property.


“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.
 
“Collateral Assignment” shall mean that certain Collateral Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the date
hereof, executed by the Loan Parties in favor of the Administrative Agent.
 
“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, any Real Estate Documents, all Control Account Agreements, the
Collateral Assignment, all perfection certificates, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements,
all Collateral Access Agreements, all assignments of key man life insurance
policies and all
 

7

 

 

 

 
other instruments and agreements now or hereafter securing or perfecting the
Liens securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture filings and stock powers, and all
other documents, instruments, agreements and certificates executed and delivered
by any Loan Party to the Administrative Agent and the Lenders in connection with
the foregoing.
 
“Commitment” shall mean a Revolving Commitment or a Term Loan Commitment or any
combination thereof (as the context shall permit or require).
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act of 1936, as
amended and in effect from time to time, and any successor statute thereto.
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of Holdings in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated EBITDA” shall mean, for Holdings and its Subsidiaries for any
period (calculated on a Pro Forma Basis), an amount equal to the sum of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in
determining Consolidated Net Income for such period, and without duplication,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) all non-cash
charges with respect to changes in the valuation of the contingent liabilities
associated with the Operational Override Payments, (E) all other non-cash
charges acceptable to the Administrative Agent determined on a consolidated
basis in accordance with GAAP and (F) transaction costs and expenses paid in
cash in connection with the Related Transactions in an aggregate amount not to
exceed $5,000,000 minus (iii) to the extent included in determining Consolidated
Net Income for such period, and without duplication, all non-cash gains with
respect to changes in the valuation of the contingent liabilities associated
with the Operational Override Payments.
 
“Consolidated Fixed Charges” shall mean, for Holdings and its Subsidiaries for
any period (calculated on a Pro Forma Basis), the sum (without duplication) of
(i) Consolidated Interest Expense paid in cash for such period, (ii) scheduled
principal payments made on Consolidated Total Debt during such period, (iii)
Restricted Payments paid in cash to Persons other than the Loan Parties during
such period, (iv) income tax expense, determined on a consolidated basis in
accordance with GAAP, paid in cash for such period and (v) Consolidated Lease
Expense for such period.
 
“Consolidated Interest Expense” shall mean, for Holdings and its Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP, the
sum of (i) total interest expense, including the interest component of any
payments in respect of Capital Lease Obligations, capitalized or expensed during
such period (whether or not actually paid during such period) plus (ii) the net
amount payable (or minus the net amount receivable) with respect to Hedging
Transactions during such period (whether or not actually paid or received during
such period).
 
“Consolidated Lease Expense” shall mean, for Holdings and its Subsidiaries for
any period, the aggregate amount of fixed and contingent rentals payable with
respect to leases of real and personal property (excluding (i) Capital Lease
Obligations and (ii) the Railcar Leases) on a consolidated basis in accordance
with GAAP.
 
“Consolidated Net Income” shall mean, for Holdings and its Subsidiaries for any
period, the net income (or loss) of Holdings and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from Consolidated Net Income (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to
 

8

 

 

 

 
write-ups of assets or the sale of assets (other than the sale of inventory in
the ordinary course of business), (iii) any equity interest of Holdings or any
Subsidiary of Holdings in the unremitted earnings of any Person that is not a
Subsidiary and (iv) any income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with Holdings or any
Subsidiary of Holdings or the date that such Person’s assets are acquired by
Holdings or any Subsidiary of Holdings.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of
Holdings and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
 
“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of Holdings on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clauses (B) and (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance satisfactory to the Administrative Agent.
 
“Controlled Account” shall have the meaning set forth in Section 5.11.
 
“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
 
“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De­fault.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Defaulting Lender” shall mean, at any time, subject to Section 2.26(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with
 

9

 

 

 

 
any applicable Default, will be specifically identified in such writing), (ii)
any Lender that has notified the Administrative Agent in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or the Borrowers, failed to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrowers’ receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender will be conclusive and binding, absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.26(b)) upon notification of such determination by the Administrative Agent to
the Borrowers, the Issuing Bank and the Lenders.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean each Subsidiary of each Borrower that is
organized under the laws of the United States or any state or district thereof.
 
“DPTSM” shall mean DPTS Marketing, LLC, a Minnesota limited liability company.
 
“Environmental Claim” shall mean any liens, damages, losses, penalties, claims,
litigation, demands, judgments, suits or legal proceedings directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability of another Person is assumed
by or imposed upon Holdings or any of its Subsidiaries with respect to any of
the foregoing.
 
“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with Real Estate required to be pledged as Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case in
form and substance satisfactory to the Administrative Agent.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, the preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material, the protection of human health and the environment or health and
safety matters.
 
“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.
 
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with Holdings or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.
 

10

 

 

 

 
“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates of any notice that a Multiemployer Plan
is in endangered or critical status under Section 305 of ERISA; (vi) any receipt
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
of any notice, or any receipt by any Multiemployer Plan from Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (vii) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA; or (viii) any filing of a notice of intent to terminate any Plan
if such termination would require material additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA, any filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or the termination of any Plan under Section 4041(c) of
ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to Adjusted LIBOR.
 
“Event of Default” shall have the meaning set forth in Section 8.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.
 
“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrowers hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and (b) any U.S. federal withholding Taxes that (i) are
imposed on amounts payable to such Recipient pursuant to a law in effect on the
date on which such Recipient becomes a Recipient under this Agreement (other
than pursuant to an assignment request by the Borrowers under Section 2.25) or
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable either (A) to such Recipient’s assignor
immediately before such Recipient became a Recipient under this Agreement or (B)
to such Recipient immediately
 

11

 

 

 

 
before it designated a new lending office, (ii) are attributable to such
Recipient’s failure to comply with Section 2.20(f), or (iii) are imposed as a
result of a failure by such Recipient to satisfy the conditions for avoiding
withholding under FATCA.
 
“Existing Credit Agreements” shall mean, collectively, (i) that certain Credit
Agreement, dated as of June 17, 2013, by and between Dakota Transloading and the
Seller Parent and (ii) that certain Credit and Security Agreement, dated as of
June 17, 2013, by and between DPTSM and the Seller Affiliate, in each case, as
amended or modified from time to time.
 
“Existing Promissory Notes” shall mean, collectively, each of the promissory
notes set forth on Schedule 1.1(a).
 
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b) of the Code.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fee Letter” shall mean that certain fee letter, dated as of November 25, 2014,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrowers.
 
“Fiscal Quarter” shall mean any fiscal quarter of Holdings.
 
“Fiscal Year” shall mean any fiscal year of Holdings.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a) Pro
Forma Adjusted EBITDA minus Unfinanced Cash Capital Expenditures to (b)
Consolidated Fixed Charges, in each case measured for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.
 
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968, as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973, as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994, as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.
 
“Foreign Person” shall mean any Person that is not a U.S. Person.
 
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia.
 
“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 

12

 

 

 

 
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Group Members” shall mean Holdings, the Borrowers and the Subsidiaries of the
Borrowers.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
 
“Guarantors” shall mean Holdings and the Subsidiary Loan Parties.
 
“Guaranty and Security Agreement” shall mean that certain Guaranty and Security
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas and infectious or medical wastes
regulated pursuant to any Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these
 

13

 

 

 

 
transactions) or any combination thereof, whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Inactive Subsidiary” shall mean each of Dakota Plains Storage, LLC, a Minnesota
limited liability company, and Dakota Plains Trucking, LLC, a Minnesota limited
liability company.
 
“Increasing Lender” shall have the meaning set forth in Section 2.23.
 
“Incremental Commitment” shall have the meaning set forth in Section 2.23.
 
“Incremental Revolving Commitment” shall have the meaning set forth in Section
2.23.
 
“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
 
“Indebtedness” of any Person shall mean, without dupli­cation, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than (x) trade payables incurred in the ordinary
course of business (provided that, for purposes of Section 8.1(g), trade
payables overdue by more than 120 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures) and (y) Operational Override Payments that
are paid when due in accordance with the applicable Subordinated Obligations
Documents (as defined in the Subordination Agreement) (provided that such
Operational Override Payments shall be included in this definition to the extent
such Operational Override Payments become unpaid and accrued), (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (x) all Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of any Indebtedness of a Person for which recourse is limited to an
identified asset or assets of such Person shall be equal to the lesser of (x)
the amount of such Indebtedness and (y) the fair market value of such asset or
assets. For purposes of this definition, the amount of any Indebtedness
represented by a Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation, or portion thereof, in respect
of which such Guarantee is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument, agreements or other documents
evidencing such Guarantee) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.
 
“Indemnification Agreement” shall mean that certain Indemnification and Release
Agreement, dated as of the date hereof, by and between Holdings and the Seller
Parent.
 

14

 

 

 

 
“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, a period
of one, two, three, six or, if available to all Lenders, 12 months; provided
that:
 
(i)           the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)          if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Pe­riod shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no nu­merically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
 
(iv)        each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and
 
(v)          no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.
 
“Investments” shall have the meaning set forth in Section 7.4.
 
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrowers for the issuance of Letters of Credit in an
aggregate face amount not to exceed $2,500,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrowers at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.
 

15

 

 

 

 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its Parent Company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
 
“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrowers of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.
 
“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, each Increasing Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.23.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of any Borrower pursuant to the
LC Commitment.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Pro Forma Adjusted EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.
 
“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agree­ment, the Collateral
Documents, the LC Documents, the Fee Letter, the Subordination Agreement, all
Notices of Revolving Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates, any promissory notes issued hereunder
 

16

 

 

 

 
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.
 
“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Loan
Parties.
 
“Loans” shall mean all Revolving Loans and Term Loans in the aggregate or any of
them, as the context shall require, and shall include, where appropriate, any
loan made pursuant to Section 2.23.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, results of operations, financial condition, assets, liabilities or
prospects of Holdings and its Subsidiaries taken as a whole, (ii) the ability of
the Loan Parties to perform any of their respective obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank or the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.
 
“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with any executive officers of Holdings, (iii) all leases
of Real Estate, (iv) the Related Transaction Documents and (v) all other
agreements, documents, contracts, indentures and instruments pursuant to which
(A) any Loan Party or any of its Subsidiaries are obligated to make payments in
any twelve month period of $1,000,000 or more, (B) any Loan Party or any of its
Subsidiaries expects to receive revenue in any twelve month period of $1,000,000
or more or (C) a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of Holdings or any of its Subsidiaries individually or in
an aggregate committed or outstanding principal amount exceeding $2,500,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Material Project” shall mean the construction or expansion of any capital
project of Holdings or any of its Subsidiaries for which both (i) the aggregate
capital cost (inclusive of capital costs expended prior to the acquisition
thereof) and (ii) the Consolidated EBITDA attributable thereto based on customer
contracts of at least a one year term is reasonably expected by the applicable
Group Member to exceed, in each case of clauses (i) and (ii), $2,500,000.
 
“Material Project EBITDA Adjustment” shall mean:
 
(a)           For each Material Project, prior to the Operational Date for such
Material Project, a percentage (based upon the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent in its reasonable discretion as the Consolidated EBITDA of
Holdings and its Subsidiaries attributable to such Material Project for the
first twelve-month period following the scheduled Operational Date of such
Material Project (such amount to be determined based on customer contracts of at
least a one-year term relating to such Material Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
tariffs, capital costs and expenses, oil and gas reserve and production
estimates, commodity price assumptions and other factors reasonably deemed
appropriate by the Administrative Agent); provided that, if the actual
Operational
 

17

 

 

 

 
Date for such Material Project does not occur by the scheduled Operational Date
for such Material Project, then the foregoing amount shall be reduced, for
quarters ending after such scheduled Operational Date to (but excluding) the
Fiscal Quarter in which such actual Operational Date occurs, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days, but not more than 270 days, 50%, (iv) longer than 270 days, but not
more than 365 days, 75% and (v) longer than 365 days, 100%.
 
(b)           For each Material Project, beginning with the Fiscal Quarter in
which the Operational Date occurs for such Material Project and for each Fiscal
Quarter thereafter, an amount to be approved by the Administrative Agent in its
reasonable discretion as the Annualized Material Project EBITDA of Holdings and
its Subsidiaries attributable to such Material Project (such amount to be
determined based on customer contracts of at least a one-year term, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, tariffs, capital costs and expenses, oil and gas reserve
and production estimates, commodity price assumptions and other factors
reasonably deemed appropriate by the Administrative Agent), less the actual
Consolidated EBITDA of Holdings and its Subsidiaries attributable to such
Material Project.
 
(c)           Notwithstanding the foregoing clauses (a) and (b), no such
addition to actual Pro Forma Adjusted EBITDA shall be allowed with respect to
any Material Project unless:
 
 (i)           not later than 30 days prior to the delivery of any certificate
required by Section 5.1 to the extent a Material Project EBITDA Adjustment will
be made to Pro Forma Adjusted EBITDA in determining compliance with the
financial covenants, the Borrowers shall have delivered to the Administrative
Agent written pro forma projections of Pro Forma Adjusted EBITDA of Holdings and
its Subsidiaries attributable to such Material Project;
 
 (ii)          prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved such projections in its reasonable
discretion and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent; and
 
 (iii)         the aggregate amount of all Material Project EBITDA Adjustments
relating to Material Projects during any period shall be limited to 20% of the
total actual Pro Forma Adjusted EBITDA of Holdings and its Subsidiaries for such
period (which total actual Pro Forma Adjusted EBITDA shall be determined without
including any Material Project EBITDA Adjustments).
 
(d)           Notwithstanding the foregoing clauses (a), (b) and (c), in no
event shall any Material Project EBITDA Adjustment for any individual Material
Project occur after the first anniversary of the applicable Operational Date.
 
“Maturity Date” shall mean, with respect to the Tranche A Term Loans, the
earlier of (i) December 5, 2017 and (ii) the date on which the principal amount
of all outstanding Tranche A Term Loans have been declared or automatically have
become due and payable (whether by acceleration or otherwise).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgaged Property” shall mean, collectively, the Real Estate subject to the
Mortgages.
 

18

 

 

 

 
“Mortgages” shall mean each mortgage, deed of trust, deed to secure debt or
other real estate security document delivered by any Loan Party to the
Administrative Agent from time to time, all in form and substance satisfactory
to the Administrative Agent.
 
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) Holdings, any of its Subsidiaries or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Holdings, any of its Subsidiaries or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
 
“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
Holdings, its Affiliates or any of their securities or loans.
 
“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).
 
“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
 
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender or the Sole Lead Arranger
pursuant to or in connection with this Agreement or any other Loan Document or
otherwise with respect to any Loan or Letter of Credit including all principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender incurred pursuant to this Agreement or
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any
Lender-Related Hedge Provider, and (c) all Bank Product Obligations, together
with all renew­als, extensions, modifications or refinancings of any of the
foregoing.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any
 

19

 

 

 

 
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Operational Date” shall mean the date on which any Material Project is
substantially complete and commercially operable.
 
“Operational Override Payments” shall have the meaning assigned to such term in
the Subordination Agreement.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document.
 
“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.


“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Closing
Date and thereafter.
 
“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrowers
and the other Lenders.
 
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Acquisition” shall mean any Acquisition by a Loan Party that
satisfies all of the following conditions:
 

20

 

 

 

 
(i)          before and after giving effect to such Acquisition, no Default or
Event of Default has occurred and is continuing or would result therefrom, and
all representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects (except
to the extent that (A) any such representation or warranty relates solely to a
specified prior date, in which case such representation or warranty shall have
been true and correct on and as of such specified prior date, and (B) the
Administrative Agent has been notified in writing by the Borrowers that any
representation or warranty is not true and correct and the Administrative Agent
has explicitly waived in writing compliance with such representation or
warranty);
 
(ii)         before and after giving effect to such Acquisition, on a Pro Forma
Basis, the Borrowers are in compliance with each of the covenants set forth in
Article VI, measuring Consolidated Total Debt for purposes of Section 6.1 as of
the date of such Acquisition and otherwise recomputing the covenants set forth
in Article VI as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 5.1(a) or (b) as if such Acquisition had occurred, and any Indebtedness
incurred in connection therewith was incurred, on the first day of the relevant
period for testing compliance, and the Borrowers shall have delivered to the
Administrative Agent a pro forma Compliance Certificate signed by a Responsible
Officer certifying to the foregoing at least 15 days prior to the date of the
consummation of such Acquisition;
 
(iii)        as soon as available, but not less than 30 days prior to the date
of the consummation of such Acquisition, the Borrowers shall have delivered to
the Administrative Agent notice of such Acquisition, together with historical
financial information and analysis with respect to the Person whose stock or
assets are being acquired and copies of the acquisition agreement and related
documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Administrative Agent;
 
(iv)        such Acquisition is consensual and approved by the board of
directors (or the equivalent thereof) of the Person whose stock or assets are
being acquired;
 
(v)         the Person or assets being acquired is in the same type of business
conducted by Holdings and its Subsidiaries on the date hereof or any business
substantially similar, reasonably related or incidental thereto;
 
(vi)        such Acquisition is consummated in compliance with all Requirements
of Law, and all consents and approvals from any Governmental Authority or other
Person required in connection with such Acquisition have been obtained;
 
(vii)       before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith, each Loan Party is Solvent;
 
(viii)      after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith, the sum of (i) (x) the Aggregate Revolving
Commitment Amount minus (y) the aggregate principal amount of all Revolving
Credit Exposure, plus (ii) cash on hand (that is either unencumbered or in
Controlled Accounts) of the Loan Parties is at least the greater of (I)
$5,000,000 and (II) 8.5% of the aggregate outstanding Revolving Commitments and
Term Loans at such time;
 

21

 

 

 

 
(ix)        Holdings and the Borrowers shall have executed and delivered, or
caused their Subsidiaries to execute and deliver, all guarantees, Collateral
Documents and other related documents required under Section 5.12; and
 
(x)         the Borrowers have delivered to the Administrative Agent a
certificate executed by a Responsible Officer certifying that each of the
conditions set forth above has been satisfied.
 
“Permitted Encumbrances” shall mean:
 
(i)          Liens for taxes, assessments or governmental charges or claims that
are not yet delinquent for more than 30 days or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;
 
(ii)         statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts that are not yet overdue by more than 30 days or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obli­gations of a like nature, in each case in the ordinary course of business;
 
(v)          judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Holdings or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;
 
(vii)       minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real property or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties which were not incurred in connection with Indebtedness and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Holdings and its Subsidiaries
taken as a whole;
 
(viii)      the filing of Uniform Commercial Code financing statements solely as
a precautionary measure in connection with operating leases or consignment of
goods entered into in the ordinary course of business and covering only the
assets so leased or consigned;
 

22

 

 

 



(ix)         Liens encumbering cash deposits made to secure obligations to any
Governmental Authority as required by applicable law as a condition to the
transaction of any business or the exercise of any privilege or license;


(x)          Liens (A) that are contractual rights of set-off relating to
purchase orders and other agreements entered into with customers of any of the
Loan Parties in the ordinary course of business, (B) that are encumbering cash
deposits relating to purchase orders and other agreements entered into with
customers of any of the Loan Parties in the ordinary course of business and (C)
solely on any cash earnest money deposits made by any Loan Party in connection
with any letter of intent or purchase agreement permitted hereunder, not to
exceed, in the aggregate for clauses (A), (B) and (C), $1,000,000 at any time
outstanding; and
 
(xi)         leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (A) interfere in any material respect
with the business of Holdings and its Subsidiaries, taken as a whole, or (B)
secure any Indebtedness;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” shall mean:
 
(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(ii)          commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 
(iii)         certificates of de­posit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv)         fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)          mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Permitted Subordinated Obligations” shall mean the “Subordinated Obligations”
as defined in the Subordination Agreement as in effect on the date hereof and as
amended in accordance with the Subordination Agreement.
 
“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 

23

 

 

 

 
“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by any Borrower
or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which any Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.
 
“Platform” shall have the meaning set forth in Section 10.1(c).
 
“Potential Defaulting Lender” shall mean, at any time, subject to Section
2.26(b), any Lender as to which the Administrative Agent has notified the
Borrowers that (i) an event of the kind referred to in the definition of “Lender
Insolvency Event” has occurred and is continuing in respect of any financial
institution affiliate of such Lender, (ii) such Lender has (or its Parent
Company or a financial institution affiliate thereof has) notified the
Administrative Agent in writing, or has stated publicly, that it does not intend
to comply with its funding obligations under any other loan agreement, credit
agreement or other financing agreement, unless such writing or public statement
states that such position is based on such Lender’s determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with any applicable default, will be specifically identified
in such writing or public statement), or (iii) such Lender has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender will be conclusive and
binding, absent manifest error, and such Lender shall be deemed to be a
Potential Defaulting Lender (subject to Section 2.26(b)) upon notification of
such determination by the Administrative Agent to the Borrowers, the Issuing
Bank and the Lenders.
 
“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin”.
 
“Pro Forma Adjusted EBITDA” shall mean, for Holdings and its Subsidiaries for
any period, an amount equal to the sum (calculated on a Pro Forma Basis) of,
without duplication, (i) Consolidated EBITDA for such period plus (ii) any
Material Project EBITDA Adjustment; provided that Pro Forma Adjusted EBITDA of
Holdings and its Subsidiaries shall be deemed to be the following amounts for
the following periods: (A) with respect to the Fiscal Quarter ended December 31,
2013, $3,125,833.60; (B) with respect to the Fiscal Quarter ended March 31,
2014, $3,125,833.60; (C) with respect to the Fiscal Quarter ended June 30, 2014,
$3,125,833.60; (D) with respect to the Fiscal Quarter ended September 30, 2014,
$3,125,833.60; and (E) with respect to the Fiscal Quarter ending December 31,
2014, $3,125,833.60.
 
“Pro Forma Basis” shall mean (i) with respect to any Person, business, property
or asset acquired in a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, the inclusion as (A) “Pro Forma Adjusted
EBITDA” of Consolidated EBITDA, (B) “Unfinanced Cash Capital Expenditures” of
Unfinanced Cash Capital Expenditures and (C) “Consolidated Fixed Charges” of
Consolidated Fixed Charges, in each case, for such Person, business, property or
asset as if such Acquisition had been consummated on the first day of the
applicable period, based on historical results accounted for in accordance with
GAAP, and (ii) with respect to any Person, business, property or asset sold,
transferred or otherwise disposed of, the exclusion from (A) “Pro Forma Adjusted
EBITDA” of Consolidated EBITDA, (B) “Unfinanced Cash Capital Expenditures” of
Unfinanced Cash Capital Expenditures and (C) “Consolidated Fixed Charges” of
Consolidated Fixed Charges, in each case, for such Person, business, property or
asset so disposed of during such period as if such disposition had been
consummated on the first day of the applicable period, in accordance with GAAP.
 

24

 

 

 

 
“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or, if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or, if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or, if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and Term Loan and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or, if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments) and Term Loans.
 
“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to Holdings, its Affiliates or any of their securities
or loans.
 
“Railcar Leases” shall mean, collectively, each of the leases set forth on
Schedule 1.1(b), in each case as in effect on the date hereof.
 
“Real Estate” shall mean all real property owned or leased by Holdings, the
Borrowers and their Subsidiaries.
 
“Real Estate Documents” shall mean, collectively, all Mortgages, all
Environmental Indemnities and all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.
 
“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 

25

 

 

 

 
“Related Transaction Documents” shall mean the Loan Documents, the Closing Date
Acquisition Documents and all other agreements or instruments executed in
connection with the Related Transactions.
 
“Related Transactions” shall mean, collectively, the making of the initial Loans
on the Closing Date, the Closing Date Acquisition, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all Related Transaction Documents.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata).
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and Term Loans of the
Lenders at such time; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments,
Revolving Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders; provided, further, that, at any time when there
are three (3) or fewer Non-Defaulting Lenders, none of which holds 66⅔% or more
of the aggregate outstanding Revolving Commitments (or Revolving Credit
Exposure, as applicable) and Term Loans (but there are at least two (2)
Non-Defaulting Lenders), “Required Lenders” shall mean at least two (2)
Non-Defaulting Lenders whose outstanding Revolving Commitments (or Revolving
Credit Exposure, as applicable) and Term Loans constitute more than 50% of the
aggregate outstanding Revolving Commitments (or Revolving Credit Exposure, as
applicable) and Term Loans of Non-Defaulting Lenders.
 
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders; provided, further, that, at
any time when there are three (3) or fewer Non-Defaulting Lenders, none of which
holds 66⅔% or more of the aggregate outstanding Revolving Commitments (or
Revolving Credit Exposure, as applicable) (but there are at least two (2)
Non-Defaulting Lenders), “Required Revolving Lenders” shall mean at least two
(2) Non-Defaulting Lenders whose outstanding Revolving Commitments (or Revolving
Credit Exposure, as applicable) constitute more than 50% of the aggregate
outstanding Revolving Commitments (or Revolving Credit Exposure, as applicable)
of Non-Defaulting Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of Holdings and (y) with respect to all other provisions, any of
the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of any Borrower or
such other representative of any Borrower as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.
 

26

 

 

 

 
“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations (including any Permitted
Subordinated Obligations to the extent constituting Indebtedness) or any
Guarantee thereof or any options, warrants or other rights to purchase such
Capital Stock or such Indebtedness, whether now or hereafter outstanding, or any
management or similar fees.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers and to acquire
participations in Letters of Credit in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule I, as
such schedule may be amended pursuant to Section 2.23, or, in the case of a
Person becoming a Lender after the Closing Date, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, or the joinder executed by such Person, in each case
as such commitment may subsequently be increased or decreased pursuant to the
terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) December
5, 2017, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
LC Exposure.
 
“Revolving Loan” shall mean a loan made by a Lender to the Borrowers under its
Revolving Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.
 
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
 
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
 
“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (including at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
 
“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.
 
“Seller” shall mean Petroleum Transport Solutions, LLC, a Minnesota limited
liability company.
 
“Seller Affiliate” shall mean World Fuel Services, Inc., a Texas corporation.
 

27

 

 

 

 
“Seller Parent” shall mean World Fuel Services Corporation, a Florida
corporation.
 
“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
 
“Subordination Agreement” shall mean that certain Seller Subordination
Agreement, dated as of the date hereof, by and among the Seller Parent, the
Seller, the Seller Affiliate, Western Petroleum Company, a Minnesota
corporation, the Borrowers and the Administrative Agent.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of Holdings.
 
“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement; provided that the Inactive
Subsidiaries are not, are not required to be and shall have no liabilities as
Subsidiary Loan Parties.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Targets” shall mean, collectively, Dakota Petroleum Transport Solutions, LLC, a
Minnesota limited liability company, DPTS Sand, LLC, a Minnesota limited
liability company, and DPTSM.
 

28

 

 

 

 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including an interest,
additions to tax or penalties applicable thereto.
 
“Term Loan Commitment” shall mean a Tranche A Term Loan Commitment or a Tranche
B Term Loan Commitment or any combination thereof (as the context shall permit
or require).
 
“Term Loans” shall mean all Tranche A Term Loans and Tranche B Term Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.
 
“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
 
“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.
 
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
 
“Tranche A Term Loan” shall mean a term loan made by a Lender to the Borrowers
pursuant to Section 2.5(a) or Section 2.23.
 
“Tranche A Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make a Tranche A Term Loan hereunder on the Closing
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule I. The aggregate principal amount of all Lenders’
Tranche A Term Loan Commitments as of the Closing Date is $15,000,000.
 
“Tranche B Maturity Date” shall mean, with respect to the Tranche B Term Loans,
the earlier of (i) December 5, 2015 and (ii) the date on which the principal
amount of all outstanding Tranche B Term Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).
 
“Tranche B Term Loan” shall mean a term loan made by a Lender to the Borrowers
pursuant to Section 2.5(b).
 
“Tranche B Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make a Tranche B Term Loan hereunder on the Closing
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule I. The aggregate principal amount of all Lenders’
Tranche B Term Loan Commitments as of the Closing Date is $22,500,000.
 
“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.
 
“Unfinanced Cash Capital Expenditures” shall mean, for any period (calculated on
a Pro Forma Basis), the amount of Capital Expenditures made by Holdings and its
Subsidiaries during such period in cash, but excluding any such Capital
Expenditures financed with Indebtedness permitted under Section 7.1(c) or that
constitute reinvestment of proceeds as permitted under Section 2.12(a).
 

29

 

 

 

 
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.
 
“United States” or “U.S.” shall mean the United States of America.
 
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(f)(ii).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” shall mean any Borrower, any other Loan Party or the
Administrative Agent, as applicable.
 
Section 1.2.          Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g.
“Revolving Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).
 
Section 1.3.         Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of
Holdings delivered pursuant to Section 5.1(a); provided that if the Borrowers
notify the Administrative Agent that the Borrowers wish to amend any covenant in
Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrowers that the
Required Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrowers and the Required Lenders. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.
 
Section 1.4.           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time
 

30

 

 

 

 
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.
 
ARTICLE II

 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.         General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2; (ii) the
Issuing Bank may issue Letters of Credit in accordance with Section 2.22; (iii)
each Lender agrees to purchase a participation interest in the Letters of Credit
pursuant to the terms and conditions hereof; provided that in no event shall the
aggregate principal amount of all outstanding Revolving Loans and outstanding LC
Exposure exceed the Aggregate Revolving Commitment Amount in effect from time to
time; and (iv) each Lender severally agrees to make Term Loans to the Borrowers
in a principal amount not exceeding such Lender’s Term Loan Commitments on the
Closing Date.
 
Section 2.2.         Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrowers shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; pro­vided that the
Borrowers may not borrow or reborrow should there exist a Default or Event of
Default; provided, further, that the Borrowers may not borrow more than
$12,000,000 of Revolving Loans on the Closing Date.
 
Section 2.3.         Procedure for Revolving Borrowings. The Borrowers shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing, substantially in the form of
Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”), (x) prior to
11:00 a.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrowers may request. The aggregate principal amount
of each Eurodollar Borrowing shall not be less than $1,000,000 or a larger
multiple of $1,000,000, and the
 

31

 

 

 

 
aggregate principal amount of each Base Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000; provided that Base Rate Loans made
pursuant to Section 2.22(d) may be made in lesser amounts as provided therein.
At no time shall the total number of Eurodollar Borrowings outstanding at any
time exceed four (4). Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.
 
Section 2.4.           [Reserved].
 
Section 2.5.           Term Loan Commitments.
 
(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single tranche A term loan to the Borrowers on the
Closing Date in a principal amount equal to the Tranche A Term Loan Commitment
of such Lender.
 
(b)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single tranche B term loan to the Borrowers on the
Closing Date in a principal amount equal to the Tranche B Term Loan Commitment
of such Lender.
 
(c)           The Term Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof; provided that, on the Closing Date,
the Term Loans may be made as Eurodollar Loans so long as the Borrowers shall
have given the Administrative Agent written notice of such request, in form
reasonably satisfactory to the Administrative Agent, on the Closing Date. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loans on the Closing Date.
 
Section 2.6.           Funding of Borrowings.
 
(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by any Borrower with the
Administrative Agent or, at the Borrowers’ option, by effecting a wire transfer
of such amounts to an account designated by the Borrowers to the Administrative
Agent.
 
(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrowers on such date a
cor­responding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender to­gether with interest (x) at
the Federal Funds Rate until the second Business Day after such demand and (y)
at the Base Rate at all times thereafter. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrowers, and the Borrowers
shall promptly pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Bor­rowing. Nothing in
this subsec­tion shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata
 

32

 

 

 

 
Share of any Borrowing hereunder or to preju­dice any rights which the Borrowers
may have against any Lender as a result of any de­fault by such Lender
hereunder.
 
(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be ob­ligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
 
Section 2.7.           Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type specified in the
Notice of Revolving Borrowing. Thereafter, the Borrowers may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section. The Borrowers may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)           To make an election pursuant to this Section, the Borrowers shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing, and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrowers
shall be deemed to have selected an Interest Period of one month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrowers shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.
 
(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.8.           Optional Reduction and Termination of Commitments.
 

33

 

 

 

 
(a)           Unless previously terminated, all Revolving Commitments and LC
Commitments shall terminate on the Revolving Commitment Termination Date. The
Term Loan Commitments shall terminate on the Closing Date upon the making of the
Term Loans pursuant to Section 2.5.
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section shall be in an amount of at least
$1,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the aggregate outstanding Revolving Credit Exposure of
all Lenders. Any such reduction in the Aggregate Revolving Commitment Amount
below the principal amount of the LC Commitment shall result in a
dollar-for-dollar reduction in the LC Commitment.
 
(c)           With the written approval of the Administrative Agent, the
Borrowers may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.21(e) will apply to all amounts thereafter paid by the Borrowers for
the account of any such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
such termination will not be deemed to be a waiver or release of any claim that
any Borrower, the Administrative Agent, the Issuing Bank or any Lender may have
against such Defaulting Lender.
 
Section 2.9.           Repayment of Loans.
 
(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.
 
(b)           The Borrowers unconditionally promise to pay to the Administrative
Agent for the account of the Lenders the principal amount of the Tranche A Term
Loans made pursuant to Section 2.5(a) in installments payable on the dates set
forth below, with each such installment being in the aggregate principal amount
for all Lenders set forth opposite such date below (and on such other date(s)
and in such other amounts as may be required from time to time pursuant to this
Agreement):
 
Installment Date
  Aggregate Principal Amount      
March 31, 2015
$187,500
June 30, 2015
$187,500
September 30, 2015
$187,500
December 31, 2015
$187,500
March 31, 2016
$375,000
June 30, 2016
$375,000
September 30, 2016
$375,000
December 31, 2016
$375,000
March 31, 2017
$562,500
June 30, 2017
$562,500
September 30, 2017
$562,500

 
provided that, to the extent not previously paid, the entire unpaid principal
balance of the Tranche A Term Loans shall be due and payable in full on the
Maturity Date.
 

34

 

 

 

 
(c)           The outstanding principal amount of all Tranche B Term Loans shall
be due and payable (together with accrued and unpaid interest thereon) on the
Tranche B Maturity Date.
 
Section 2.10.         Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment and the Term Loan Commitments of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and, in the case
of each Eurodollar Loan, the Interest Period applicable thereto, (iii) the date
of any continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to Section
2.7, (v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder in respect of
the Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrowers in respect of the Loans and
each Lender’s Pro Rata Share thereof. At the Borrowers’ request, the
Administrative Agent shall provide the Borrowers a month-end summary statement
(in the form from time to time used by the Administrative Agent) of the opening
and closing daily balances of the Loans during such month and setting forth the
information described in the foregoing subsections (i) through (vi). The entries
made in the Administrative Agent’s records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded
unless the Administrative Agent receives a statement of exceptions to any
month-end summary statement requested and delivered pursuant to this Section
2.10(a) within thirty (30) days after the Borrowers receive such statement;
provided that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans
(both principal and unpaid accrued interest) of such Lender in accordance with
the terms of this Agreement.
 
(b)           This Agreement evidences the obligation of the Borrowers to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender at any time, each Borrower agrees that it will
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form reasonably approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
Section 2.11.        Optional Prepayments. The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to the date of such prepayment and (ii) in the
case of any prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one
(1) Business Day prior to the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided that if a
 

35

 

 

 

 
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrowers shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing and,
in the case of a prepayment of a Term Loan Borrowing, first, to the Tranche B
Term Loans, until the same shall have been paid in full; and second, to the
Tranche A Term Loans, to principal installments in inverse order of maturity.
 
Section 2.12.         Mandatory Prepayments.
 
(a)           Promptly upon receipt by Holdings or any of its Subsidiaries of
any proceeds of any sale or disposition by Holdings or any of its Subsidiaries
of any of its assets, or any proceeds from any casualty insurance policies or
eminent domain, condemnation or similar proceedings, the Borrowers shall prepay
the Obligations in an amount equal to all such proceeds, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by the Borrowers in connection
therewith (in each case, paid to non-Affiliates); provided that the Borrowers
shall not be required to prepay the Obligations with respect to (i) (x) proceeds
from the sales of assets in the ordinary course of business and (y) proceeds
from other asset sales permitted under Sections 7.6(a) and (b) and (ii) after
the payment in full of all Tranche B Term Loans, (x) proceeds from casualty
insurance policies or eminent domain, condemnation or similar proceedings that
are reinvested in assets then used or usable in the business of the Borrowers
and their Subsidiaries within 180 days following receipt thereof, so long as
such proceeds are held in Controlled Accounts at SunTrust Bank or subject to
Control Account Agreements until reinvested and (y) any other proceeds not
described in clauses (i)(x) and (y) and clause (ii)(x) that, in the aggregate
for all such sales, dispositions, casualty insurance policies or eminent domain,
condemnation or similar proceedings after the Closing Date, do not exceed
$1,500,000. Any such prepayment shall be applied in accordance with subsection
(d) of this Section.
 
(b)           No later than the Business Day following the date of receipt by
Holdings or any of its Subsidiaries of any proceeds from any issuance of
Indebtedness or equity securities by Holdings or any of its Subsidiaries, the
Borrowers shall prepay the Obligations in an amount equal to all such proceeds,
net of underwriting discounts and commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by the Borrowers in connection therewith (in each case, paid to
non-Affiliates); provided that the Borrowers shall not be required to prepay the
Obligations with respect to (i) (x) proceeds of Indebtedness permitted under
Section 7.1, (y) proceeds of Capital Stock issued by a Loan Party to another
Loan Party and (z) proceeds of Capital Stock issued by Holdings to members of
management, directors, officers and employees pursuant to documented
compensation or bonus plans of Holdings and its Subsidiaries on terms and
conditions reasonably acceptable to the Administrative Agent (provided that any
compensation or bonus plan that is substantially in the form of the 2014 Omnibus
Incentive Plan proposed to the shareholders of Holdings at the 2014 annual
shareholders’ meeting shall be deemed reasonably acceptable and approved by the
Administrative Agent for purposes of this clause (z)) and (ii) after the payment
in full of all Tranche B Term Loans, proceeds of any issuance of equity
securities if the Leverage Ratio, calculated on a pro forma basis as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, is less than or equal to 3.50:1.00. Any such prepayment
shall be applied in accordance with subsection (d) of this Section.
 
(c)           Any prepayments made by the Borrowers pursuant to subsection (a)
or (b) of this Section shall be applied as follows: first, to the Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders and all
fees and reimbursable expenses of the Issuing Bank then due and payable pursuant
to any
 

36

 

 

 

 
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Tranche B Term Loans, until the same shall have been paid in
full, pro rata to the Lenders based on their Pro Rata Shares of the Tranche B
Term Loans; fifth, to the principal balance of the Tranche A Term Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
Pro Rata Shares of the Tranche A Term Loans, and applied to installments of the
Tranche A Term Loans on a pro rata basis (including the final payment due on the
Maturity Date); sixth, to the principal balance of the Revolving Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
respective Revolving Commitments; and seventh, to Cash Collateralize the Letters
of Credit in an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon. The Revolving Commitments of the Lenders shall
not be permanently reduced by the amount of any prepayments made pursuant to
clauses sixth and seventh above, unless an Event of Default has occurred and is
continuing and the Required Revolving Lenders so request.
 
(d)           Concurrently with the making of any Tranche B Replacement
Commitment, the Borrowers shall prepay the Tranche B Term Loans in an amount
equal to the amount of such Tranche B Replacement Commitment (for the avoidance
of doubt, regardless of whether any Incremental Revolving Commitment included in
such Tranche B Replacement Commitment has been funded).
 
(e)           If at any time the aggregate Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant
to Section 2.8 or otherwise, the Borrowers shall promptly repay the Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19. Each
prepayment shall be applied as follows: first, to the Base Rate Loans to the
full extent thereof; and second, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Revolving Loans, the
aggregate Revolving Credit Exposure of all Lenders exceeds the Aggregate
Revolving Commitment Amount, the Borrowers shall Cash Collateralize their
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.
 
Section 2.13.         Interest on Loans.
 
(a)           The Borrowers shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at Adjusted LIBOR for the applicable Interest Period in effect
for such Loan plus the Applicable Margin in effect from time to time.
 
(b)           [Reserved].
 
(c)           Notwithstanding subsection (a) of this Section, if an Event of
Default has occurred and is continuing, the Borrowers shall pay interest
(“Default Interest”) with respect to all Eurodollar Loans at the rate per annum
equal to 200 basis points above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for Base Rate
Loans.
 
(d)           Interest on the principal amount of all Loans shall accrue from
and includ­ing the date such Loans are made to but excluding the date of any
repay­ment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date, the Tranche B Maturity Date or
the
 

37

 

 

 

 
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date, the
Tranche B Maturity Date or the Maturity Date, as the case may be. Interest on
any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.
 
(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrowers and
the Lenders of such rate in writing (or by telephone, promptly con­firmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.14.         Fees.
 
(a)           The Borrowers shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrowers and the Administrative Agent.
 
(b)           The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with the Pricing Grid) on
the daily amount of the unused Revolving Commitment of such Lender during the
Availability Period. For purposes of computing the commitment fee, the Revolving
Commitment of each Lender shall be deemed used to the extent of the outstanding
Revolving Loans and LC Exposure of such Lender.
 
(c)           The Borrowers agree to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Revolving Loans then in effect on
the average daily amount of such Lender’s LC Exposure attributable to such
Letter of Credit during the period from and including the date of issuance of
such Letter of Credit to but excluding the date on which such Letter of Credit
expires or is drawn in full (including any LC Exposure that remains outstanding
after the Revolving Commitment Termination Date) and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.175% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the interest rate on
the Loans is increased to the rate for Default Interest pursuant to Section
2.13(c), the rate per annum used to calculate the letter of credit fee pursuant
to clause (i) above shall automatically be increased by 200 basis points.
 
(d)           The Borrowers shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letter that are due and payable on
the Closing Date. The Borrowers shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.
 
(e)           Accrued fees under subsections (b) and (c) of this Section shall
be payable quarterly in arrears on the last day of each March, June, September
and December, commencing on March 31, 2015, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.
 

38

 

 

 

 
(f)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to commitment fees accruing with respect to its Revolving Commitment
during such period pursuant to subsection (b) of this Section or letter of
credit fees accruing during such period pursuant to subsection (c) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), provided that (x) to the extent that a portion
of the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.26, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments, and (y) to the extent any portion
of such LC Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the Issuing Bank. The pro rata payment
provisions of Section 2.21 shall automatically be deemed adjusted to reflect the
provisions of this subsection.
 
Section 2.15.        Computation of Interest and Fees. Interest hereunder based
on the Administrative Agent’s prime lending rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees hereunder shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day). Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, con­clusive and binding for all purposes.
 
Section 2.16.         Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:
 
 (i)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, ad­equate means
do not exist for ascertaining Adjusted LIBOR for such Interest Period, or
 
 (ii)           the Administrative Agent shall have received notice from the
Required Lenders that Adjusted LIBOR does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances giv­ing rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrowers prepay such Loans in accordance with this
Agreement. Unless the Borrowers notify the Administrative Agent at least one (1)
Business Day before the date of any Eurodollar Borrowing for which a Notice of
Revolving Borrowing or a Notice of Conversion/Continuation has previously been
given that it elects not to borrow, continue or convert to a Eurodollar
Borrowing on such date, then such Revolving Borrowing shall be made as,
continued as or converted into a Base Rate Borrowing.
 
Section 2.17.        Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrowers and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan
 

39

 

 

 

 
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and, if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.18.         Increased Costs.
 
(a)           If any Change in Law shall:
 
 (i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of
Adjusted LIBOR hereunder against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in Adjusted LIBOR) or the Issuing Bank;
 
 (ii)          impose on any Lender, the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
or
 
 (iii)         subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrowers (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within ten (10) Business Days after receipt of such notice and
demand the Borrowers shall pay to such Lender or the Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or the Issuing
Bank for any such increased costs incurred or reduction suffered.
 
(b)           If any Lender or the Issuing Bank shall have reasonably determined
that on or after the date of this Agreement any Change in Law regarding capital
or liquidity requirements has or would have the ef­fect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or the Issuing Bank) as a consequence of its
obligations here­under or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or such Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Parent Company with respect
to capital adequacy), then, from time to time, such Lender or the Issuing Bank
may provide the Borrowers (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such reduced amounts, and within ten
(10) Business Days after receipt of such notice and demand the Borrowers shall
pay to such Lender or the Issuing Bank, as the case may be, such additional
amounts as will compensate such Lender, the Issuing Bank or such Parent Company
for any such reduction suffered.
 
(c)           A certifi­cate of such Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender, the Issuing Bank or
the Parent Company of such Lender
 

40

 

 

 

 
or the Issuing Bank, as the case may be, specified in subsection (a) or (b) of
this Section shall be delivered to the Borrowers (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error.
 
(d)         Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.
 
Section 2.19.      Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrowers to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrowers shall compensate each Lender,
within ten (10) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at Adjusted LIBOR applicable to such Eurodollar Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Eurodollar
Loan) over (B) the amount of interest that would accrue on the principal amount
of such Eurodollar Loan for the same period if Adjusted LIBOR were set on the
date such Eurodollar Loan was prepaid or converted or the date on which the
Borrowers failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section submitted to
the Borrowers by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.
 
Section 2.20.        Taxes.
 
(a)           For purposes of this Section 2.20, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.
 
(b)          Any and all payments by or on account of any obligation of any
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes; provided that if
any applicable law requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by such Borrower or other
Loan Party, as applicable, shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.
 
(c)           In addition, without limiting the provisions of subsection (a) of
this Section, the Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(d)           The Borrowers shall indemnify each Recipient, within ten (10)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid or payable by such Recipient or required
to be withheld or deducted from a payment to such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
 

41

 

 

 

 
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by the applicable Recipient (with a copy to
the Administrative Agent in the case of a Recipient other than the
Administrative Agent) shall be conclusive, absent manifest error.
 
(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower or any other Loan Party to a Governmental Authority,
such Borrower or other Loan Party, as applicable, shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(f)           Tax Forms.
 
(i)           Any Lender that is a U.S. Person shall deliver to the Borrowers
and the Administrative Agent, on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.
 
(ii)          Any Lender that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. Without limiting the
generality of the foregoing, each Lender that is a Foreign Person shall, to the
extent it is legally entitled to do so, (w) on or prior to the date such Lender
becomes a Lender under this Agreement, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this subsection, and (z) from time to
time upon the reasonable request by the Borrowers or the Administrative Agent,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the Borrowers or the Administrative Agent), whichever
of the following is applicable:
 
(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;
 
(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of
 

42

 

 

 

 
IRS Form W-8BEN, or any successor form thereto, together with a certificate (a
“U.S. Tax Compliance Certificate”) upon which such Lender certifies that (1)
such Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code, or
the obligation of the each Borrower hereunder is not, with respect to such
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that Section, (2) such Lender is not a 10%
shareholder of any Borrower within the meaning of Section 871(h)(3) or Section
881(c)(3)(B) of the Code, (3) such Lender is not a controlled foreign
corporation that is related to any Borrower within the meaning of Section
881(c)(3)(C) of the Code, and (4) the interest payments in question are not
effectively connected with a U.S. trade or business conducted by such Lender; or
 
(D)         if such Lender is not the beneficial owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.
 
(iii)         Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Lender is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrowers and the Administrative
Agent of its inability to update such form or certification.
 
(g)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
 
Section 2.21.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           The Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the reasonable discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
 

43

 

 

 

 
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure or Term Loans to any
assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount or amounts due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e)           Notwithstanding anything herein to the contrary, any amount paid
by the Borrowers for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving
 

44

 

 

 

 
Commitment Termination Date, at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by law, in
the following order of priority: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement; second,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank under this Agreement; third, to the payment of interest due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
fourth, to the payment of fees then due and payable to the Lenders hereunder
that are not Defaulting Lenders, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to the payment of
principal and unreimbursed LC Disbursements then due and payable to the Lenders
hereunder that are not Defaulting Lenders, ratably in accordance with the
amounts thereof then due and payable to them; sixth, to the ratable payment of
other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders; and seventh, to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
 
Section 2.22.         Letters of Credit.
 
(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrowers,
Letters of Credit for the account of any Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount of at least $100,000; and (iii) the Borrowers may not
request any Letter of Credit if, after giving effect to such issuance, (A) the
aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitment Amount. Each Revolving Lender shall be deemed to have purchased, and
hereby irrevocably and unconditionally purchases from the relevant Issuing Bank
without recourse a participation in each Letter of Credit equal to such
Revolving Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit on the date of issuance.  Each issuance of a Letter
of Credit shall be deemed to utilize the Revolving Commitment of each Lender by
an amount equal to the amount of such participation.
 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrowers shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, renewed or extended, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrowers shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
 
(c)           At least two (2) Business Days prior to the issuance of any Letter
of Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the
 

45

 

 

 

 
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent, on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit,
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
subsection (a) of this Section or that one or more conditions specified in
Article III are not then satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue such Letter of
Credit in accordance with the Issuing Bank’s usual and customary business
practices.
 
(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrowers and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrowers shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrowers shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrowers intend to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrowers shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided that for
purposes solely of such Borrowing, the conditions precedent set forth in Section
3.2 hereof shall not be applicable.  The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.3, and each Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6.  The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) of this Section in an amount equal to its
Pro Rata Share of such LC Disbursement on and as of the date which such Base
Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of any Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
any Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrowers or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
 

46

 

 

 

 
(f)           To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to subsection (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.13(c).
 
(g)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 103% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrowers with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to any Group Member described in Section 8.1(h) or (i).  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  The Borrowers agree to
execute any documents and/or certificates reasonably requested by the
Administrative Agent to effectuate the intent of this subsection.  Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole reasonable discretion of the Administrative Agent
and at the Borrowers’ risk and expense, such deposits shall not bear
interest.  Interest and profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it had not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrowers under this Agreement and the other Loan
Documents.  If the Borrowers are required to Cash Collateralize their
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrowers within
three (3) Business Days after all Events of Default have been waived.
 
(h)           Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrowers a report describing the aggregate Letters of
Credit then outstanding.  Upon the request of any Lender from time to time, the
Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
 
(i)            The Borrowers’ obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
 (i)            any lack of validity or enforceability of any Letter of Credit
or this Agreement;
 

47

 

 

 

 
(ii)            the existence of any claim, set-off, defense or other right
which any Borrower or any Subsidiary or Affiliate of any Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
 
(iii)          any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)          payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 
(v)           any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Borrowers’ obligations hereunder; or
 
(vi)          the existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to any Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole reasonable
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(j)           Unless otherwise expressly agreed by the Issuing Bank and the
applicable Borrower when a Letter of Credit is issued and subject to applicable
laws, (i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any
 

48

 

 

 

 
date any Letter of Credit may be issued) and (iii) the applicable Borrower shall
specify the foregoing in each letter of credit application submitted for the
issuance of a Letter of Credit.
 
Section 2.23.        Increase of Commitments; Additional Lenders.
 
(a)          From time to time after the Closing Date and in accordance with
this Section, the Borrowers and one or more Increasing Lenders or Additional
Lenders (each as defined below) may enter into an agreement to increase the
aggregate Revolving Commitments and/or the aggregate Tranche A Term Loan
Commitments hereunder (each such increase, an “Incremental Commitment”) so long
as the following conditions are satisfied:
 
(i)            the aggregate principal amount of all such Incremental
Commitments made pursuant to this Section shall not exceed (x) $25,000,000 (such
Incremental Commitments, “Tranche B Replacement Commitments”) plus (y) solely
after the full amount of all Tranche B Replacement Commitments have been made,
$40,000,000 (the principal amount of each such Incremental Commitment, the
“Incremental Commitment Amount”);
 
(ii)           the Borrowers shall execute and deliver such documents and
instruments and take such other actions as may be reasonably required by the
Administrative Agent in connection with and at the time of any such proposed
increase;
 
(iii)          at the time of and immediately after giving effect to any such
proposed increase, no Default or Event of Default shall exist, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects), and, since December 31,
2013, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;
 
(iv)          (x) any incremental Tranche A Term Loan made pursuant to this
Section (collectively, the “Incremental Term Loans”) that is a Tranche B
Replacement Commitment shall have a maturity date that is the Maturity Date and
shall have the same Weighted Average Life to Maturity as the Tranche A Term
Loans made pursuant to Section 2.5(a), (y) any Incremental Term Loan that is not
a Tranche B Replacement Commitment shall have a maturity date no earlier than
the Maturity Date and shall have a Weighted Average Life to Maturity no shorter
than that of the Tranche A Term Loans made pursuant to Section 2.5(a), and (z)
any incremental Revolving Commitment provided pursuant to this Section
(collectively, the “Incremental Revolving Commitments”) shall have a termination
date of the Revolving Commitment Termination Date;
 
(v)           Holdings and its Subsidiaries shall be in pro forma compliance
with each of the financial covenants set forth in Article VI as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, calculated as if all such Incremental Term Loans had been
made and all such Incremental Revolving Commitments had been established (and
fully funded) as of the first day of the relevant period for testing compliance;
 
(vi)          if the Initial Yield applicable to any such Incremental Term Loan
or any such Incremental Revolving Commitment exceeds by more than 0.50% per
annum the sum of the Applicable Margin then in effect for Eurodollar Tranche A
Term Loans or Eurodollar Revolving Loans, as applicable, plus one fourth of the
Up-Front Fees paid in respect of the existing Tranche A Term Loans or the
existing Revolving Commitments, as applicable (the “Existing Yield”), then
 

49

 

 

 

 
the Applicable Margin of the existing Tranche A Term Loans or the existing
Revolving Loans, as applicable, shall increase by an amount equal to the
difference between the Initial Yield and the Existing Yield minus 0.50% per
annum;
 
(vii)          any collateral securing any such Incremental Commitments shall
also secure all other Obligations on a pari passu basis; and
 
(viii)         (x) all other terms and conditions with respect to any
Incremental Term Loans that are not Tranche B Replacement Commitments shall be
consistent with the terms and conditions of the Tranche A Term Loans made
pursuant to Section 2.5(a) or otherwise reasonably satisfactory to the
Administrative Agent, (y) all other terms and conditions (including the
Applicable Margin) with respect to any Incremental Term Loans that are Tranche B
Replacement Commitments shall be the same as the terms and conditions of the
Tranche A Term Loans made pursuant to Section 2.5(a) and (z) all other terms and
conditions (including the Applicable Margin) with respect to any Incremental
Revolving Commitments shall be the same as the terms and conditions of the
existing Revolving Commitments; provided that any upfront fees paid with respect
to such Incremental Revolving Commitments may be greater than the upfront fees
paid with respect to the existing Revolving Commitments.
 
(b)          The Borrowers shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment.  The Borrowers
may also, but are not required to, specify any fees offered to those Lenders
(the “Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments and/or their Tranche A Term Loan Commitments, which fees
may be variable based upon the amount by which any such Lender is willing to
increase the principal amount of its Revolving Commitment and/or its Tranche A
Term Loan Commitment, as applicable.  Each Increasing Lender shall as soon as
practicable, and in any case within 15 days following receipt of such notice,
specify in a written notice to the Borrowers and the Administrative Agent the
amount of such proposed Incremental Commitment that it is willing to
provide.  No Lender (or any successor thereto) shall have any obligation,
express or implied, to offer to increase the aggregate principal amount of its
Revolving Commitment and/or its Tranche A Term Loan Commitment, and any decision
by a Lender to increase its Revolving Commitment and/or its Tranche A Term Loan
Commitment shall be made in its sole discretion independently from any other
Lender.  Only the consent of each Increasing Lender shall be required for an
increase in the aggregate principal amount of the Revolving Commitments and/or
the Tranche A Term Loan Commitments, as applicable, pursuant to this
Section.  No Lender which declines to increase the principal amount of its
Revolving Commitment and/or its Tranche A Term Loan Commitment may be replaced
with respect to its existing Revolving Commitment and/or its Tranche A Term
Loans, as applicable, as a result thereof without such Lender’s consent.  If any
Lender shall fail to notify the Borrowers and the Administrative Agent in
writing about whether it will increase its Revolving Commitment and/or its
Tranche A Term Loan Commitment within 15 days after receipt of such notice, such
Lender shall be deemed to have declined to increase its Revolving Commitment
and/or its Tranche A Term Loan Commitment, as applicable.  The Borrowers
may accept some or all of the offered amounts or designate new lenders that are
acceptable to the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed) as additional Lenders hereunder in accordance
with this Section (the “Additional Lenders”), which Additional Lenders
may assume all or a portion of such Incremental Commitment.  The Borrowers and
the Administrative Agent shall have discretion jointly to adjust the allocation
of such Incremental Revolving Commitments and/or such Incremental Term Loans
among the Increasing Lenders and the Additional Lenders.  The sum of the
increase in the Revolving Commitments and the Tranche A Term Loan Commitments of
the Increasing Lenders plus the Revolving Commitments and the Tranche A Term
Loan Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Incremental Commitment Amount.
 

50

 

 

 

 
(c)          Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrowers shall be effective upon delivery to the
Administrative Agent of each of the following documents:
 
 (i)            an originally executed copy of an instrument of joinder, in form
and substance reasonably acceptable to the Administrative Agent, executed by the
Borrowers, by each Additional Lender and by each Increasing Lender, setting
forth the new Revolving Commitments and/or new Tranche A Term Loan Commitments,
as applicable, of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all of
the terms and provisions hereof;
 
 (ii)           such evidence of appropriate organizational authorization on the
part of the Borrowers with respect to such Incremental Commitment and such
opinions of counsel for the Borrowers with respect to such Incremental
Commitment as the Administrative Agent may reasonably request;
 
 (iii)          a certificate of the Borrowers signed by a Responsible Officer,
in form and substance reasonably acceptable to the Administrative Agent,
certifying that each of the conditions in subsection (a) of this Section has
been satisfied;
 
 (iv)          to the extent requested by any Additional Lender or any
Increasing Lender, executed promissory notes evidencing such Incremental
Revolving Commitments and/or such Incremental Term Loans, issued by the
Borrowers in accordance with Section 2.10; and
 
 (v)           any other certificates or documents that the Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.
 
Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and/or the Incremental Term Loans, as applicable, and
Schedule I shall automatically be deemed amended accordingly.
 
(d)          If any Incremental Term Loans that are not Tranche B Replacement
Commitments are to have terms that are different from the Tranche A Term Loans
outstanding immediately prior to such incurrence (any such Incremental Term
Loans, the “Non-Conforming Credit Extensions”), all such terms shall be as set
forth in a separate assumption agreement among the Borrowers, the Lenders
providing such Incremental Term Loans and the Administrative Agent, the
execution and delivery of which agreement shall be a condition to the
effectiveness of the Non-Conforming Credit Extensions.  The scheduled principal
payments on the Term Loans to be made pursuant to Section 2.9 shall be ratably
increased after the making of any Incremental Term Loans (other than Term Loans
that are Non-Conforming Credit Extensions) under this Section by the aggregate
principal amount of such Incremental Term Loans.  After the incurrence of any
Non-Conforming Credit Extensions, all optional prepayments of Term Loans
shall be allocated ratably between the then-outstanding Term Loans and such
Non-Conforming Credit Extensions.  If the Borrowers incur Incremental Revolving
Commitments under this Section, the Borrowers shall, after such time, repay and
incur Revolving Loans ratably as between the Incremental Revolving Commitments
and the Revolving Commitments outstanding immediately prior to such
incurrence.  Notwithstanding anything to the contrary in Section 10.2, the
Administrative Agent is expressly permitted to amend the Loan Documents to the
extent necessary to give effect to any increase pursuant to this Section and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences,
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to
 

51

 

 

 

 
any such incurrence and amendments to implement ratable participation in Letters
of Credit between the Non-Conforming Credit Extensions consisting of Incremental
Revolving Commitments and the Revolving Commitments outstanding immediately
prior to any such incurrence).
 
(e)          For purposes of this Section, the following terms shall have the
meanings specified below:
 
(i)            “Initial Yield” shall mean, with respect to Incremental Term
Loans or Incremental Revolving Commitments, the amount (as determined by the
Administrative Agent) equal to the sum of (A) the margin above the Eurodollar
Rate on such Incremental Term Loans or such Incremental Revolving Loans, as
applicable (including as margin the effect of any “LIBOR floor” applicable on
the date of the calculation), plus (B) (x) the amount of any Up-Front Fees on
such Incremental Term Loans or such Incremental Revolving Commitments, as
applicable (including any fee or discount received by the Lenders in connection
with the initial extension thereof), divided by (y) the lesser of (1) the
Weighted Average Life to Maturity of such Incremental Term Loans or such
Incremental Revolving Commitments, as applicable, and (2) four.
 
(ii)           “Up-Front Fees” shall mean the amount of any fees or discounts
received by the Lenders in connection with the making of Loans or extensions of
credit, expressed as a percentage of such Loan or extension of credit.  For the
avoidance of doubt, “Up-Front Fees” shall not include any arrangement fee paid
to the Sole Lead Arranger.
 
(iii)          “Weighted Average Life to Maturity” shall mean, when applied to
any Indebtedness at any date, the number of years obtained by dividing (i) the
sum of the products obtained by multiplying (x) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (y)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment by (ii) the then outstanding
principal amount of such Indebtedness.
 
Section 2.24.   Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.25.       Replacement of Lenders.  If (a) any Lender requests
compensation under Section 2.18, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (b) any Lender is a Defaulting Lender, or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant
 

52

 

 

 

 
to Section 2.18 or 2.20, as applicable) and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender) (a “Replacement Lender”); provided that (i) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrowers (in the case of all other amounts),
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments, and (iv) in the case of a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such terminated Lender was a
Non-Consenting Lender.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
 
Section 2.26.        Defaulting Lenders and Potential Defaulting Lenders.
 
(a)           If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, the following provisions
shall apply, notwithstanding anything to the contrary in this Agreement:
 
(i)            the LC Exposure of such Defaulting Lender will, subject to the
limitation in the proviso below, automatically be reallocated (effective no
later than one (1) Business Day after the Administrative Agent has actual
knowledge that such Revolving Lender has become a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Revolving
Commitments (calculated as if the Defaulting Lender’s Revolving Commitment was
reduced to zero and each Non-Defaulting Lender’s Revolving Commitment had been
increased proportionately); provided that the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation; and
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
the LC Exposure of any Defaulting Lender cannot be reallocated pursuant to
clause (i) above for any reason, or with respect to the LC Exposure of any
Potential Defaulting Lender, the Borrowers will, not later than two (2) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Bank), (x) Cash Collateralize the obligations of the Borrowers to the Issuing
Bank in respect of such LC Exposure in an amount at least equal to the aggregate
amount of the unreallocated portion of the LC Exposure of such Defaulting Lender
or the LC Exposure of such Potential Defaulting Lender or (y) make other
arrangements satisfactory to the Administrative Agent and the Issuing Bank in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender;
 
provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim any Borrower, the Administrative
Agent, the Issuing Bank or any Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender.
 
(b)          If the Borrowers, the Administrative Agent and the Issuing Bank
agree in writing in their discretion that any Defaulting Lender has ceased to be
a Defaulting Lender or any Potential Defaulting Lender has ceased to be a
Potential Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice, and subject
to any conditions set forth therein, the LC Exposure of the other Lenders shall
be readjusted to reflect the
 

53

 

 

 

 
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender, as the case
may be, and will be a Non-Defaulting Lender (and such Revolving Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing).  If any cash collateral has been posted with respect to the LC
Exposure of such Defaulting Lender or Potential Defaulting Lender, the
Administrative Agent will promptly return such cash collateral to the Borrowers;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
 
(c)          So long as any Lender is a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Bank will not be required to issue, amend,
extend, renew or increase any Letter of Credit unless it is satisfied that 100%
of the related LC Exposure after giving effect thereto is fully covered or
eliminated by any combination satisfactory to the Issuing Bank of the following:
 
(i)             in the case of a Defaulting Lender, the LC Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders as provided in
subsection (a)(i) of this Section;
 
(ii)            in the case of a Defaulting Lender or a Potential Defaulting
Lender, without limiting the provisions of subsection (a)(ii) of this Section,
the Borrowers Cash Collateralize their reimbursement obligations in respect of
such Letter of Credit in an amount at least equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit, or the
Borrowers make other arrangements satisfactory to the Administrative Agent and
the Issuing Bank in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; and
 
(iii)           in the case of a Defaulting Lender or a Potential Defaulting
Lender, the Borrowers agree that the face amount of such requested Letter of
Credit will be reduced by an amount equal to the unreallocated, non-Cash
Collateralized portion thereof as to which such Defaulting Lender or such
Potential Defaulting Lender would otherwise be liable, in which case the
obligations of the Non-Defaulting Lenders in respect of such Letter of Credit
will, subject to the limitation in the proviso below, be on a pro rata basis in
accordance with the Commitments of the Non-Defaulting Lenders, and the pro rata
payment provisions of Section 2.21 will be deemed adjusted to reflect this
provision; provided that the sum of each Non-Defaulting Lender’s total Revolving
Credit Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reduction.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.          Conditions to Effectiveness.  The obligations of the
Lenders to make Loans and the obligation of the Issuing Bank to issue any
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2):
 

54

 

 

 

 
(a)          The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses of the
Administrative Agent, the Sole Lead Arranger and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Sole Lead Arranger.
 
(b)          The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
 
(i)            a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
 
(ii)           a certificate of the Secretary, the Assistant Secre­tary or any
Responsible Officer of each Loan Party who is familiar with and maintains
control of such Loan Party’s organizational documents and minute books,
attaching and certifying copies of its bylaws, partnership agreement or limited
liability company agreement, and of the resolutions of its board of directors or
other equivalent governing body, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;
 
(iii)          certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be avail­able from the Secretary of State of the
jurisdiction of organization of such Loan Party;
 
(iv)          favorable written opinions of (A) McKenna Long & Aldridge LLP,
counsel to the Loan Parties, and (B) Faegre Baker Daniels LLP, Minnesota counsel
to the Loan Parties, in each case, addressed to the Administrative Agent, the
Issuing Bank and each of the Lend­ers, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders shall reasonably request;
 
(v)           a certificate, dated as of the Closing Date and signed by a
Responsible Officer, certifying that after giving effect to the funding of the
Term Loans and any initial Revolving Borrowing, (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct and (z) since December 31,
2013, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;
 
(vi)          a duly executed Notice of Revolving Borrowing for any initial
Revolving Borrowing;
 
(vii)         a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;
 
(viii)        certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, the Seller or the Targets, in connection
 

55

 

 

 

 
with the execution, delivery, performance, validity and enforceability of the
Related Transaction Documents or any of the transactions contemplated thereby,
and such consents, approvals, authorizations, registrations, filings and orders
shall be final and in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
 
(ix)           copies of (A) the internally prepared quarterly financial
statements on a consolidated and consolidating basis of (x) Holdings and its
Subsidiaries and (y) the Targets, in each case, for the Fiscal Quarter ended
September 30, 2014, (B) the audited consolidated and unaudited consolidating
financial statements for (x) Holdings and its Subsidiaries and (y) the Targets,
in each case, for the Fiscal Year ended December 31, 2013 and (C) financial
projections on a quarterly basis for the Fiscal Year ending December 31, 2014
and annually thereafter through December 1, 2017;
 
(x)            a certificate, dated as of the Closing Date and signed by the
chief financial officer of Holdings, confirming that the Leverage Ratio as of
September 30, 2014, calculated on a pro forma basis as if the Term Loans and any
initial Revolving Borrowing had been funded as of the first day of such period,
is less than or equal to 3.90:1.00 (and setting forth in reasonable detail such
calculations);
 
(xi)           a certificate, dated as of the Closing Date and signed by the
chief financial officer of each Loan Party, confirming that the Loan Parties,
taken as a whole, are Solvent before and after giving effect to the funding of
the Term Loans and any initial Revolving Borrowing and the consummation of the
transactions contemplated to occur on the Closing Date;
 
(xii)          the Guaranty and Security Agreement, duly executed by Holdings,
the Borrowers and each of their Domestic Subsidiaries (other than the Targets),
and the Closing Date Joinder, duly executed by the Targets, together with (A)
UCC financing statements and other applicable documents under the laws of all
necessary or appropriate jurisdictions with respect to the perfection of the
Liens granted under the Guaranty and Security Agreement, as reasonably requested
by the Administrative Agent in order to perfect such Liens, duly authorized by
the Loan Parties, (B) copies of favorable UCC, tax, judgment and fixture lien
search reports in all necessary or appropriate jurisdictions and under all legal
and trade names of the Loan Parties and the Seller, as reasonably requested by
the Administrative Agent, indicating that there are no prior Liens on any of the
Collateral other than Permitted Encumbrances and Liens to be released on the
Closing Date, (C) a perfection certificate, duly completed and executed by
Holdings, (D) duly executed Patent Security Agreements, Trademark Security
Agreements and Copyright Security Agreements, if any, (E) original certificates
evidencing all issued and outstanding shares of Capital Stock of all
Subsidiaries owned directly by any Loan Party to the extent such Capital Stock
is certificated (or, if the pledge of all of the voting Capital Stock of any
Foreign Subsidiary would result in materially adverse tax consequences, limited
to 65% of the issued and outstanding voting Capital Stock of such Foreign
Subsidiary and 100% of the issued and outstanding non-voting Capital Stock of
such Foreign Subsidiary, as applicable) and (F) stock or membership interest
powers or other appropriate instruments of transfer executed in blank;
 
(xiii)         with respect to all Real Estate owned or leased by the Loan
Parties, (A) ”Life of Loan” Federal Emergency Management Agency Standard Flood
Hazard determinations, (B) notices, in the form required under the Flood
Insurance Laws, about special flood hazard area status and flood disaster
assistance duly executed by each Loan Party, and
 

56

 

 

 

 
(C) if any improved real property encumbered by any Mortgage is located in a
special flood hazard area, a policy of flood insurance that is on terms
satisfactory to the Administrative Agent;
 
(xiv)          the Subordination Agreement, duly executed by the Seller Parent,
the Seller, the Borrowers and the Administrative Agent;
 
(xv)           (x) copies of duly executed payoff or similar termination letters
for the Existing Credit Agreements, in form and substance satisfactory to the
Administrative Agent, executed by the Seller Parent and the Seller Affiliate,
respectively, together with (a) UCC-3 or other appropriate termination
statements, in form and substance satisfactory to the Administrative Agent,
releasing all liens of the Seller Parent and the Seller Affiliate upon any of
the personal property of Holdings and its Subsidiaries (including the Targets),
(b) cancellations and releases, in form and substance satisfactory to the
Administrative Agent, releasing all liens of the Seller Parent and the Seller
Affiliate upon any of the real property of Holdings and its Subsidiaries
(including the Targets), and (c) any other releases, terminations or other
documents reasonably required by the Administrative Agent to evidence the payoff
of Indebtedness owed to the Seller Parent and the Seller Affiliate; and (y)
evidence reasonably satisfactory to the Administrative Agent of the payoff in
full of all Indebtedness pursuant to the Existing Promissory Notes;
 
(xvi)          certified copies of all Material Agreements;
 
(xvii)         certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be,
together with a lender’s loss payable endorsement in form and substance
satisfactory to the Administrative Agent;
 
(xviii)        a duly executed Collateral Assignment, together with the consent
of the Seller thereto; and
 
(xix)          documentation and information with respect to the Loan Parties
required by regulatory authorities under applicable “know your customer” and
anti-money laundering laws.
 
(c)          All conditions precedent to the Closing Date Acquisition, other
than the funding of the Loans, shall have been satisfied, and the Closing Date
Acquisition shall be consummated simultaneously with the closing and funding of
the Loans in accordance with the Closing Date Acquisition Agreement, without
alteration, amendment or other change, supplement or modification of the Closing
Date Acquisition Agreement except for waivers of conditions that are not
material or adverse to the Lenders or as otherwise approved in writing by the
Required Lenders.  The Administrative Agent (or its counsel) shall have received
certified copies of the Closing Date Acquisition Agreement and all other
material Closing Date Acquisition Documents, each in form and substance
satisfactory to the Administrative Agent and the Sole Lead Arranger.
 
           Without limiting the generality of the provisions of this Section,
for purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved of, accepted or been satisfied with each document or
other matter required thereunder to be consented to, approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 

57

 

 

 

 
Section 3.2.           Conditions to Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to Section
2.26(c) and the satisfaction of the following conditions:
 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
 
(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects),
except to the extent that any such representation or warranty relates solely to
a specified prior date, in which case such representation or warranty shall have
been true and correct on and as of such specified prior date;
 
(c)           since December 31, 2013, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
 
(d)           the Borrowers shall have delivered the required Notice of
Revolving Borrowing; and
 
(e)           the Administrative Agent shall have received such other
docu­ments, certificates, information or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably sat­isfactory to the Administrative Agent or the Required Lenders.
 
Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.
 
Section 3.3.           Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Borrowers represents and warrants, both before and
after giving effect to the Related Transactions, to the Administrative Agent,
each Lender and the Issuing Bank as follows:
 
Section 4.1.          Existence; Power.  Each of Holdings and its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) ­has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 

58

 

 

 

 
Section 4.2.          Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents and the other
Related Transaction Documents to which it is a party are within such Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action.  This
Agreement has been duly executed and delivered by Holdings and the Borrowers and
constitutes, and each other Loan Document and Related Transaction Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of such Loan Party, en­forceable
against it in accordance with their re­spective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
Section 4.3.          Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of the Loan Documents and the other
Related Transaction Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents, (b) will not violate
any Requirement of Law applicable to Holdings or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any Contractual Obligation of Holdings or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by Holdings or any of its Subsidiaries and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings or any
of its Subsidiaries, except Liens (if any) created under the Loan Documents,
except, in the case of clauses (a) through (c) of this Section, to the extent
the failure to comply with such requirement or the existence of such violation,
as the case may be, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.4.          Financial Statements.  The Borrowers have furnished to
each Lender (i) the audited con­solidated and unaudited consolidating balance
sheet of (x) Holdings and its Subsidiaries and (y) the Targets, in each case, as
of December 31, 2013, and the related audited consolidated and unaudited
consolidating statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended, prepared by BDO USA, LLP and (ii) the unaudited
consolidated and consolidating balance sheet of (x) Holdings and its
Subsidiaries and (y) the Targets, in each case, as of September 30, 2014, and
the related unaudited consolidated and consolidating statements of in­come and
cash flows for the Fiscal Quarter and year-to-date period then ended, certified
by a Responsible Officer.  Such financial statements fairly present in all
material respects the consolidated and consolidating financial condition of (x)
Holdings and its Subsidiaries and (y) the Targets as of such dates and the
consolidated and consolidating results of op­erations for such periods in
conformity with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii).  Since December 31, 2013, there have been no changes with respect to
Holdings and its Subsidiaries (including the Targets) which have had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
Section 4.5.          Litigation and Environmental Matters.
 
(a)           No litigation, investigation or proceeding of or before any
arbitra­tors or Governmental Authorities is pending against or, to the knowledge
of Holdings or any Borrower, threatened in writing against or affecting Holdings
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document or Related Transaction Document.
 

59

 

 

 

 
(b)           Except for the matters set forth on Schedule 4.5 or which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither Holdings nor any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has received notice of any Environmental Claim or (iv) knows of any basis
for any Environmental Claim against Holdings or any of its Subsidiaries.
 
Section 4.6.           Compliance with Laws and Agreements.  Each of Holdings
and its Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except, in the case of clauses (a) and (b) of this Section, where
non-compliance, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.7.           Investment Company Act.  Neither Holdings nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.
 
Section 4.8.           Taxes.  Holdings and its Subsidiaries and each other
Person for whose taxes Holdings or any of its Subsidiaries could become liable
have timely filed (or timely requested an extension) or caused to be filed (or
caused an extension to be timely requested) all Federal income tax returns and
all other material tax returns that are re­quired to be filed by them, and have
paid all taxes shown to be due and payable on such returns or on any assessments
made against it or its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except where
the same are currently being contested in good faith by appropriate proceedings
and for which Holdings or such Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of Holdings and its Subsidiaries in respect of such taxes
are adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.  Neither Holdings nor any of its
Subsidiaries has any obligation to pay or has any liability with respect to the
Seller’s or any of its Affiliates’ tax liability.
 
Section 4.9.           Margin Regulations.  None of the pro­ceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X.  Neither Holdings nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.
 
Section 4.10.         ERISA.  Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where the
failure to comply, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  No ERISA Event has occurred
or is reasonably expected to occur that could reasonably be expected to result
in a Material Adverse Effect.  There exists no Unfunded Pension Liability with
respect to any Plan.  None of Holdings, any of its Subsidiaries or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has,
within any of the five calendar years immediately preceding the date this
assurance is given or deemed given, made or accrued an obligation to make,
contributions to any Multiemployer Plan or any Plan subject to Title IV of
ERISA.  Holdings, each of its Subsidiaries and each ERISA Affiliate have made
all contributions to or under each Plan and
 

60

 

 

 

 
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, by the terms of such Plan or Multiemployer Plan, respectively, or by
any contract or agreement requiring contributions to a Plan or Multiemployer
Plan.  No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period within
the meaning of Section 412 of the Code or Section 303 or 304 of ERISA.  None of
Holdings, any of its Subsidiaries or any ERISA Affiliate have ceased operations
at a facility so as to become subject to the provisions of Section 4068(a) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any Plan
subject to Section 4064(a) of ERISA to which it made contributions.
 
Section 4.11.         Ownership of Property; Insurance.
 
(a)           Each of Holdings and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheets referred to in Section 4.4 or
purported to have been acquired by Holdings or any of its Subsidiaries or the
Targets after said date (except as sold or otherwise disposed of in the ordinary
course of business), in each case free and clear of Liens, other than Liens
expressly permitted by Section 7.2.  All leases that individually or in the
aggregate are material to the business or operations of Holdings and its
Subsidiaries are valid and subsisting and are in full force, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
(b)           Each of Holdings and its Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by Holdings and its Subsidiaries does not infringe on the rights
of any other Person where such infringement, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           The properties of Holdings and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
Holdings, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings or any of its Subsidiaries
operates.
 
(d)           Schedule 4.11 lists all of the Real Estate owned by the Loan
Parties as of the Closing Date.
 
Section 4.12.        Disclosure.  Holdings and the Borrowers have disclosed to
the Lenders all agreements, instruments, and corporate or other restrictions to
which Holdings or any of its Subsidiaries is subject, and all other matters
known to any of them, that, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports (including all reports that Holdings is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of Holdings or any Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information,
Holdings and the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
furnished.
 

61

 

 

 

 
Section 4.13.         Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against Holdings or any of its
Subsidiaries, or, to the knowledge of Holdings or any Borrower, threatened in
writing against or affecting Holdings or any of its Subsidiaries, and no
significant unfair labor practice charges or grievances are pending against
Holdings or any of its Subsidiaries, or, to the knowledge of Holdings or any
Borrower, threatened in writing against any of them before any Governmental
Authority.  There are no collective bargaining agreements to which Holdings or
any of its Subsidiaries is subject.
 
Section 4.14.         Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of Holdings,
the Borrowers and the other Loan Parties and identifies each Subsidiary that is
a Subsidiary Loan Party, in each case as of the Closing Date.
 
Section 4.15.         Solvency.  After giving effect to the execution and
delivery of the Loan Documents and the other Related Transaction Documents, and
the making of the Loans under this Agreement and the consummation of the other
Related Transactions, the Loan Parties, taken as a whole, are Solvent.
 
Section 4.16.        Deposit and Disbursement Accounts.  Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.
 
Section 4.17.         Collateral Documents.
 
(a)           The Guaranty and Security Agreement is effective to create in
favor of the Administrative Agent for the ratable benefit of the Secured Parties
a legal, valid and enforceable security interest in the Collateral (as defined
therein), and when UCC financing statements in appropriate form are filed in the
offices specified on Schedule 3 to the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall constitute a fully perfected Lien (to the
extent that such Lien may be perfected by the filing of a UCC financing
statement) on, and security interest in, all right, title and interest of the
grantors thereunder in such Collateral, in each case prior and superior in right
to any other Person, other than with respect to Liens expressly permitted by
Section 7.2 (other than Section 7.2(b)).  When the certificates evidencing all
Capital Stock pledged pursuant to the Guaranty and Security Agreement are
delivered to the Administrative Agent (to the extent such Capital Stock is
certificated), together with appropriate stock powers or other similar
instruments of transfer duly executed in blank, the Liens in such Capital Stock
shall be fully perfected first priority security interests, perfected by
“control” as defined in the UCC.
 
(b)           When the filings in subsection (a) of this Section are made and
when, if applicable, the Patent Security Agreements and the Trademark Security
Agreements are filed in the United States Patent and Trademark Office and the
Copyright Security Agreements are filed in the United States Copyright Office,
the Guaranty and Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Patents, Trademarks and Copyrights, if any, in which a security interest may
be perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.
 
(c)           Each Mortgage, when duly executed and delivered by the relevant
Loan Party, will be effective to create in favor of the Administrative Agent for
the ratable benefit of the Secured
 

62

 

 

 

 
Parties a legal, valid and enforceable Lien on all of such Loan Party’s right,
title and interest in and to the Real Estate of such Loan Party covered thereby
and the proceeds thereof, and when such Mortgage is filed in the real estate
records where the respective Mortgaged Property is located, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of such Loan Party in such Real Estate and the proceeds thereof, in
each case prior and superior in right to any other Person, other than with
respect to Liens expressly permitted by Section 7.2 (other than Section 7.2(b)).
 
(d)          No Mortgage encumbers improved real property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968.
 
Section 4.18.        Material Agreements.  As of the Closing Date, all Material
Agreements of Holdings and its Subsidiaries are described on Schedule 4.18, and
each such Material Agreement is in full force and effect, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.  Neither Holdings nor any Borrower has any
knowledge of any pending amendments or threatened termination of any of the
Material Agreements.  As of the Closing Date, the Borrowers have delivered to
the Administrative Agent a true, complete and correct copy of each Material
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith) in effect as of the Closing Date.
 
Section 4.19.        Subordination Agreement.  This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” within the meaning of the
Subordination Agreement; this Agreement, together with each of the other Loan
Documents and all amendments, modifications, extensions, renewals, refinancings
and refundings hereof and thereof, constitute “Senior Debt Documents” within the
meaning of the Subordination Agreement; and the Revolving Loans, the Term Loans
and all other Obligations of the Borrowers to the Lenders and the Administrative
Agent under this Agreement and all other Loan Documents, and all amendments,
modifications, extensions, renewals, refinancings and refundings of any of the
foregoing, constitute “Senior Indebtedness” of the Borrowers within the meaning
of the Subordination Agreement, and the holders thereof from time to time shall
be entitled to all of the rights of a holder of “Senior Indebtedness” pursuant
to the Subordination Agreement.
 
Section 4.20.        OFAC.  Holdings and the Borrowers have implemented and
maintain in effect policies and procedures designed to ensure compliance by
Holdings, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Holdings, its
Subsidiaries and their respective officers and employees and, to the knowledge
of Holdings, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees or (b) to the knowledge of any Borrower, any agent of any Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   No Borrowing
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
 
Section 4.21.        Patriot Act.  Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto.  Neither any Loan Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act.  None of the Loan
Parties (i) is a
 

63

 

 

 

 
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
 
Section 4.22.        Inactive Subsidiaries.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, no Inactive
Subsidiary employs any employees, owns any assets, has incurred any obligations
or conducts any business activity.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each of Holdings and the Borrowers covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:
 
Section 5.1.           Financial Statements and Other Information.  The
Borrowers will deliver to the Administrative Agent and each Lender:
 
(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of Holdings, a copy of the annual audited report for such
Fiscal Year for Holdings and its Subsidiaries, containing a consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by BDO USA, LLP
or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of Holdings and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the exami­nation by such accountants in connection with such
consoli­dated financial statements has been made in accordance with generally
accepted auditing standards;
 
(b)           (i)            as soon as avail­able and in any event within 45
days after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter
of each Fiscal Year) of Holdings, an unaudited consolidated and consolidating
balance sheet of Holdings and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
in­come and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter
and the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of Holdings’ previous Fiscal Year; and
 
(ii)           through and including the fiscal month ending November 30, 2015,
as soon as avail­able and in any event within 30 days after the end of each
fiscal month (other than the third fiscal month of each Fiscal Quarter) of
Holdings, an unaudited consolidated and consolidating balance sheet of Holdings
and its Subsidiaries as of the end of such fiscal month and the related
unaudited consolidated and consolidating statements of in­come and cash flows of
Holdings and its Subsidiaries for such fiscal month and the then elapsed portion
of such Fiscal Year, setting forth in each case in comparative form the figures
for the corresponding fiscal month and the corresponding portion of Holdings’
previous Fiscal Year;


(c)           concurrently with the delivery of the financial statements
referred to in subsections (a) and (b) of this Section (other than the financial
statements for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant
to subsection (b) of this Section), a Compliance Certificate signed by
 

64

 

 

 

 
the principal executive officer or the principal financial officer of Holdings
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrowers have taken or
propose to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be, and (iv) stating whether any change
in GAAP or the application thereof has occurred since the date of the most
recently delivered audited financial statements of Holdings and its
Subsidiaries, and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;
 
(d)           [reserved];
 
(e)           concurrently with the delivery of the financial statements
referred to in subsections (a) and (b)(i) of this Section, a management
discussion and analysis report, in reasonable detail, signed by a Responsible
Officer of Holdings, describing the operations and financial condition of
Holdings and its Subsidiaries for the fiscal month and the portion of the Fiscal
Year then ended;
 
(f)            as soon as available and in any event within 30 days after the
end of the calendar year, forecasts and a pro forma budget for the succeeding
Fiscal Year, containing an income statement, balance sheet and statement of cash
flow;
 
(g)           [reserved]; and
 
(h)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
Holdings or any of its Subsidiaries as the Administrative Agent or any Lender
may reasonably request.
 
So long as Holdings is required to file periodic reports under Section 13(a) or
Section 15(d) of the Exchange Act, the Borrowers may satisfy their obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering such financial statements by electronic mail to such e-mail addresses
as the Administrative Agent and the Lenders shall have provided to the Borrowers
from time to time.
 
Section 5.2.           Notices of Material Events.  The Borrowers will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a)           the occurrence of any Event of Default;
 
(b)           the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of Holdings or any Borrower, affecting Holdings or
any of its Subsidiaries which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any event or any other development by which
Holdings or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Claim, (iii) receives notice of any Environmental Claim or (iv) becomes aware of
any basis for any Environmental Claim, in each case which, either individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
 

65

 

 

 

 
(d)          (i) the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of Holdings and any of its Subsidiaries in an aggregate
amount exceeding $1,000,000 or which, either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (ii) the
adoption of, or the commencement of contributions to, any Plan subject to Title
IV of ERISA or any Multiemployer Plan by Holdings, any of its Subsidiaries or
any ERISA Affiliate;
 
(e)           the occurrence of any default or event of default, or the receipt
by Holdings or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of
Holdings or any of its Subsidiaries, if such default or event of default or
alleged default or event of default shall continue after any applicable grace or
cure period or the effect of such default or event of default or alleged default
or event of default is to accelerate or permit the acceleration of the maturity
of such Material Indebtedness;
 
(f)           any material amendment or modification to any Material Agreement
(together with a copy thereof), and prompt notice of any termination or loss of
any Material Agreement that, individually or in the aggregate, could reasonably
be expected to result in a reduction in Consolidated Net Income or Consolidated
EBITDA of 10% or more on a consolidated basis from the prior Fiscal Year; and
 
(g)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
The Borrowers will furnish to the Administrative Agent and each Lender the
following:
 
(x)          promptly and in any event at least 30 days prior thereto, notice of
any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization; and
 
(y)          as soon as available and in any event within 30 days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for Holdings or any of its Subsidiaries after the Closing Date on any Real
Estate.
 
Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.
 
Section 5.3.          Existence; Conduct of Business.  Holdings and the
Borrowers will, and will cause each of their Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect (i) its legal existence and (ii) its respective rights, licenses,
permits, privileges, fran­chises, patents, copyrights, trademarks and trade
names material to the conduct of its business, except, in the case of this
clause (ii), where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.
 
Section 5.4.          Compliance with Laws.  Holdings and the Borrowers will,
and will cause each of their Subsidiaries to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including all Environmental Laws, ERISA and OSHA,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected
 

66

 

 

 

 
to result in a Material Adverse Effect.  The Borrowers will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
 
Section 5.5.          Payment of Obligations.  Holdings and the Borrowers will,
and will cause each of their Subsidiaries to, pay and discharge at or before
maturity all of its obligations and liabilities (including all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Group Member has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.6.          Books and Records.  Holdings and the Borrowers will, and
will cause each of their Subsidiaries to, keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of Holdings in
conformity with GAAP.
 
Section 5.7.          Visitation and Inspection.  Holdings and the Borrowers
will, and will cause each of their Subsidiaries to, permit any representative of
the Administrative Agent or any Lender to visit and inspect their properties, to
examine their books and records and to make copies and take ex­tracts therefrom,
and to discuss their affairs, finances and ac­counts with any of their officers
and with their independent certified public accountants, all at such reasonable
times and as of­ten as the Administrative Agent or any Lender may reasonably
request after rea­sonable prior notice to the Borrowers; provided that if an
Event of Default has occurred and is continuing, no prior notice shall be
required; provided, further, that, unless an Event of Default shall have
occurred and be continuing, the Administrative Agent and the Lenders shall not
exercise such rights under this Section 5.7 more often than once per year.
 
Section 5.8.          Maintenance of Properties; Insurance.  Holdings and the
Borrowers will, and will cause each of their Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, (b) maintain with
financially sound and reputable insurance companies which are not Affiliates of
Holdings (i) insurance with respect to its prop­erties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations (including, in any event, if any
improved real property is located in a special flood hazard area, a policy of
flood insurance that is on terms satisfactory to the Administrative Agent) and
(ii) all insurance required to be maintained pursuant to the Collateral
Documents, and will, upon request of the Administrative Agent, furnish to each
Lender at reasonable intervals a certificate of a Responsible Officer setting
forth the nature and extent of all insurance maintained by Holdings and its
Subsidiaries in accordance with this Section, and (c) at all times shall name
the Administrative Agent as additional insured on all liability policies of
Holdings and its Subsidiaries and as lender loss payee (pursuant to a lender
loss payee endorsement reasonably approved by the Administrative Agent) on all
casualty and property insurance policies of Holdings and its Subsidiaries.
 
Section 5.9.          Use of Proceeds; Margin Regulations.  The Borrowers will
use the proceeds of all Loans to finance the Closing Date Acquisition, to pay
transaction costs and expenses arising in connection with the Related
Transaction Documents, to refinance the Existing Credit Agreements and the
Existing Promissory Notes and to finance working capital needs, Permitted
Acquisitions and capital expenditures and for other general corporate purposes
of Holdings and its Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
 

67

 

 

 

 
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U or Regulation X.  All Letters of Credit
will be used for general corporate purposes.  The Borrowers will not request any
Loans or Letter of Credit, and the Borrowers shall not use, and shall procure
that Holdings and its Subsidiaries and their respective directors, officers,
employees and agents shall not use, the proceeds of any Loans or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
 
Section 5.10.         Casualty and Condemnation.  The Borrowers (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of any Collateral or
the commencement of any action or preceding for the taking of any material
portion of any Collateral or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding and (b) will ensure that
the net cash proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents.
 
Section 5.11.         Cash Management.  Holdings and the Borrowers shall, and
shall cause their Domestic Subsidiaries to:
 
(a)           maintain all cash management and treasury business with SunTrust
Bank or a Permitted Third Party Bank, including all deposit accounts,
disbursement accounts, investment accounts and lockbox accounts (other than
zero-balance accounts for the purpose of managing local disbursements, payroll,
withholding and other fiduciary accounts, all of which the Loan Parties may
maintain without restriction) (each such deposit account, disbursement account,
investment account and lockbox account, a “Controlled Account”); each Controlled
Account shall be a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations,
and in which the applicable Loan Party shall have granted a first priority Lien
to the Administrative Agent, on behalf of the Secured Parties, perfected either
automatically under the UCC (with respect to Controlled Accounts at SunTrust
Bank) or subject to Control Account Agreements;
 
(b)           deposit promptly, and in any event no later than 10 Business Days
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all accounts and other Collateral into Controlled Accounts, in each case except
for cash and Permitted Investments the aggregate value of which does not exceed
$100,000 at any time; and
 
(c)           at any time after the occurrence and during the continuance of an
Event of Default, at the request of the Required Lenders, Holdings and the
Borrowers will, and will cause each other Loan Party to, cause all payments
constituting proceeds of accounts or other Collateral to be directed into
lockbox accounts under agreements in form and substance reasonably satisfactory
to the Administrative Agent.
 
Section 5.12.         Additional Subsidiaries and Collateral.
 
(a)           In the event that, subsequent to the Closing Date, any Person
becomes a Domestic Subsidiary, whether pursuant to formation, acquisition or
otherwise, (x) the Borrowers shall promptly notify the Administrative Agent and
the Lenders thereof and (y) within 30 days after such Person becomes a Domestic
Subsidiary, the Borrowers shall cause such Domestic Subsidiary (i) to
 

68

 

 

 

 
become a new Guarantor and to grant Liens in favor of the Administrative Agent
in all of its personal property by executing and delivering to the
Administrative Agent a supplement to the Guaranty and Security Agreement in form
and substance reasonably satisfactory to the Administrative Agent, executing and
delivering a Copyright Security Agreement, a Patent Security Agreement and a
Trademark Security Agreement, as applicable, and authorizing and delivering, at
the request of the Administrative Agent, such UCC financing statements or
similar instruments required by the Administrative Agent to perfect the Liens in
favor of the Administrative Agent and granted under any of the Loan Documents,
(ii) to grant Liens in favor of the Administrative Agent in all interests in
Real Estate by executing and delivering to the Administrative Agent such Real
Estate Documents as the Administrative Agent shall require, and (iii) to deliver
all such other documentation (including certified organizational documents,
resolutions, lien searches, title insurance policies, surveys, environmental
reports and legal opinions) and to take all such other actions as such
Subsidiary would have been required to deliver and take pursuant to Section 3.1
if such Subsidiary had been a Loan Party on the Closing Date or that such
Subsidiary would be required to deliver pursuant to Section 5.13 with respect to
any Real Estate.  In addition, within 30 days after the date any Person becomes
a Domestic Subsidiary, the Borrowers shall, or shall cause the applicable Loan
Party to, (i) pledge all of the Capital Stock of such Domestic Subsidiary to the
Administrative Agent as security for the Obligations by executing and delivering
a supplement to the Guaranty and Security Agreement in form and substance
satisfactory to the Administrative Agent, and (ii) deliver the original
certificates evidencing such pledged Capital Stock to the Administrative Agent,
together with appropriate powers executed in blank.
 
(b)           In the event that, subsequent to the Closing Date, any Person
becomes a Foreign Subsidiary, whether pursuant to formation, acquisition or
otherwise, (x) the Borrowers shall promptly notify the Administrative Agent and
the Lenders thereof and (y) to the extent such Foreign Subsidiary is owned
directly by any Loan Party, within 60 days after such Person becomes a Foreign
Subsidiary or, if the Administrative Agent determines in its sole reasonable
discretion that the Borrowers are working in good faith, such longer period as
the Administrative Agent shall permit, not to exceed 60 additional days, the
Borrowers shall, or shall cause the applicable Loan Party to, (i) pledge all of
the Capital Stock of such Foreign Subsidiary (or, if the pledge of all of the
voting Capital Stock of such Foreign Subsidiary would result in materially
adverse tax consequences, then such pledge shall be limited to 65% of the issued
and outstanding voting Capital Stock and 100% of the issued and outstanding
non-voting Capital Stock of such Foreign Subsidiary, as applicable) to the
Administrative Agent as security for the Obligations pursuant to a pledge
agreement in form and substance satisfactory to the Administrative Agent,
(ii) deliver the original certificates evidencing such pledged Capital Stock to
the Administrative Agent, together with appropriate powers executed in blank, to
the extent such Capital Stock is certificated, and (iii) deliver all such other
documentation (including certified organizational documents, resolutions, lien
searches and legal opinions) and to take all such other actions as the
Administrative Agent may reasonably request.
 
(c)           The Borrowers agree that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien on the property required to be pledged pursuant to subsections
(a) and (b) of this Section (to the extent that such Lien can be perfected by
execution, delivery and/or recording of the Collateral Documents or UCC
financing statements, or possession of such Collateral), free and clear of all
Liens other than Liens expressly permitted by Section 7.2.  All actions to be
taken pursuant to this Section shall be at the expense of the Borrowers or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.
 
Section 5.13.         Additional Real Estate; Leased Locations.
 

69

 

 

 

 
(a)           To the extent otherwise permitted hereunder, if any Loan Party
proposes to acquire an interest in Real Estate after the Closing Date, it shall
at the time of such acquisition provide to the Administrative Agent all Real
Estate Documents reasonably requested by the Administrative Agent granting the
Administrative Agent a first priority Lien on such Real Estate (subject to
Permitted Encumbrances), together with all environmental audits and reports,
title insurance policies, real property surveys, flood zone reports, evidence of
compliance with zoning and building laws, environmental indemnities, legal
opinions, supplemental casualty and flood insurance and other documents
reasonably requested by the Administrative Agent to confirm compliance with
flood laws and regulations and other documents, instruments and agreements
reasonably requested by the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
 
(b)           To the extent otherwise permitted hereunder, if any Loan Party
proposes to lease any Real Estate, it shall first provide to the Administrative
Agent a copy of such lease and a Collateral Access Agreement from the landlord
of such leased property or the bailee with respect to any warehouse or other
location where any books, records or Collateral will be stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
the Administrative Agent; provided that if such Loan Party is unable to deliver
any such Collateral Access Agreement after using its commercially reasonable
efforts to do so, the Administrative Agent may waive the foregoing requirement
in its reasonable discretion.
 
Section 5.14.        Further Assurances.  Holdings and the Borrowers will, and
will cause each other Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents and the receipt of flood zone
certifications and related regulatory compliance), which may be required under
any applicable law, or which the Administrative Agent or the Required Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Collateral Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  Holdings and the Borrowers also agrees to provide
to the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.
 
Section 5.15.        Post-Closing Matters.  Holdings and the Borrowers will, and
will cause each of their Subsidiaries to, satisfy the requirements set forth on
Schedule 5.15 on or before the date specified for such requirement on Schedule
5.15 or such later date as agreed to by the Administrative Agent in its sole
reasonable discretion.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Each of Holdings and the Borrowers covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:
 
Section 6.1.          Leverage Ratio.  The Borrowers will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending on March
31, 2015, a Leverage Ratio of not greater than:
 

Fiscal Quarter   Leverage Ratio       Each Fiscal Quarter ending      4.50:1.00
prior to December 31, 2015           Each Fiscal Quarter ending on or after     
4.00:1.00 December 31, 2015 and prior to     June 30, 2016           Each Fiscal
Quarter ending on or after     3.50:1.00 June 30, 2016    

 

70

 

 

 

 
Section 6.2.           Fixed Charge Coverage Ratio.  The Borrowers will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending on March 31, 2015, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Each of Holdings and the Borrowers covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains outstanding:
 
Section 7.1.           Indebtedness and Preferred Equity.  Holdings and the
Borrowers will not, and will not permit any of their Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness created pursuant to the Loan Documents;
 
(b)           Indebtedness of Holdings and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
 
(c)           Indebtedness of Holdings and its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (provided that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements), and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to each such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided that the aggregate principal amount of such Indebtedness does not
exceed $2,500,000 at any time outstanding;
 
(d)           Indebtedness of any Group Member owing to any other Group Member;
provided that any such Indebtedness that is owed by a Subsidiary that is not a
Subsidiary Loan Party shall be subject to Section 7.4;
 
(e)           Guarantees by any Group Member of Indebtedness of any other Group
Member; provided that Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party shall be subject to Section 7.4;
 
(f)            Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided that (i) such Indebtedness exists at the time
that such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$2,500,000 at any time outstanding;
 

71

 

 

 

 
(g)           to the extent constituting Indebtedness, Permitted Subordinated
Obligations;
 
(h)           Hedging Obligations permitted by Section 7.10;
 
(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days of incurrence;
 
(j)            Indebtedness arising in connection with the endorsement of
instruments for deposit in the ordinary course of business;
 
(k)           Indebtedness representing deferred compensation to employees of
Holdings or any of its Subsidiaries incurred in the ordinary course of business;
and
 
(l)            other unsecured Indebtedness of Holdings and its Subsidiaries in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding.
 
Holdings and the Borrowers will not, and will not permit any of their
Subsidiaries to, issue any preferred stock or other preferred equity interest
that (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) is or may become redeemable or repurchaseable by
Holdings, such Borrower or such Subsidiary at the option of the holder thereof,
in whole or in part, or (iii) is convertible or exchangeable at the option of
the holder thereof for Indebtedness or preferred stock or any other preferred
equity interest described in this paragraph, on or prior to, in the case of
clause (i), (ii) or (iii), the first anniversary of the later of the Revolving
Commitment Termination Date and the Maturity Date.
 
Section 7.2.           Liens.  Holdings and the Borrowers will not, and will not
permit any of their Subsidiaries to, create, incur, assume or suffer to exist
any Lien on any of its assets or property now owned or hereafter acquired,
except:
 
(a)           Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in Section
2.21 and Section 8.2;
 
(b)           Liens securing the Permitted Subordinated Obligations to the
extent such Liens are subject to the Subordination Agreement;
 
(c)            Permitted Encumbrances;
 
(d)           Liens on any property or asset of Holdings or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.2; provided
that such Liens shall not apply to any other property or asset of Holdings or
any of its Subsidiaries;
 
(e)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided that (i) any such Lien secures Indebtedness permitted by Section
7.1(c), (ii) any such Lien attaches to such asset concurrently or within 90 days
after the acquisition or the completion of the construction or improvements
thereof, (iii) any such Lien does not extend to any other asset or directly
related assets such
 

72

 

 

 

 
as proceeds (including insurance proceeds), products, replacements,
substitutions and accessions thereto (provided that individual financing of
assets provided by one lender or lessor, as the case may be, may be
cross-collateralized to other individual financings of assets provided by such
lender or lessor, respectively), and (iv) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets;
 
(f)           any Lien (x) existing on any asset of any Person at the time such
Person becomes a Subsidiary of Holdings, (y) existing on any asset of any Person
at the time such Person is merged with or into Holdings or any of its
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
Holdings or any of its Subsidiaries; provided that (i) any such Lien was not
created in the contemplation of any of the foregoing and (ii) any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary of Holdings or the date of such merger or the date of such
acquisition; and
 
(g)           extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (e) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
 
Section 7.3.           Fundamental Changes.
 
(a)           Holdings and the Borrowers will not, and will not permit any of
their Subsidiaries to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
their Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided that if, at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (i) any Group Member may merge with a Person if such Group
Member is the surviving Person, (ii) any Subsidiary may merge into another
Subsidiary, provided that if any party to such merger is a Subsidiary Loan
Party, the Subsidiary Loan Party shall be the surviving Person, (iii) any Group
Member may sell, transfer, lease or otherwise dispose of all or substantially
all of its assets to any Loan Party, and (iv) any Subsidiary (other than a
Subsidiary Loan Party) may liquidate or dissolve if the Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders; provided,
further, that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.
 
(b)           Holdings and the Borrowers will not, and will not permit any of
their Subsidiaries to, engage in any business other than businesses of the type
conducted by Holdings and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
 
Section 7.4.           Investments, Loans.  Holdings and the Borrowers will not,
and will not permit any of their Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Capital Stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:
 

73

 

 

 

 
(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
 
(b)           Permitted Investments;
 
(c)           Guarantees by Holdings and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;
 
(d)           Investments made by any Group Member in or to another Group
Member; provided that the aggregate amount of Investments by the Loan Parties in
or to, and Guarantees by the Loan Parties of Indebtedness of, any Subsidiary
that is not a Subsidiary Loan Party (including all such Investments and
Guarantees existing on the Closing Date) shall not exceed $1,000,000 at any time
outstanding;
 
(e)            loans or advances to employees, officers or directors of Holdings
or any of its Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $500,000 at any time outstanding;
 
(f)            Hedging Transactions permitted by Section 7.10;
 
(g)           the Closing Date Acquisition;
 
(h)           Permitted Acquisitions;
 
(i)            Investments received in connection with the disposition of assets
permitted by Section 7.6; and
 
(j)            other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.
 
Section 7.5.           Restricted Payments. Holdings and the Borrowers will
not, and will not permit any of their Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except:
 
 (i)            dividends payable by Holdings solely in interests of any class
of its common equity;
 
 (ii)           Restricted Payments made by any Group Member to another Group
Member, on at least a pro rata basis with any other shareholders if such Group
Member is not wholly owned by Holdings and other wholly owned Subsidiaries of
Holdings;
 
 (iii)          cash dividends and distributions paid on the common equity of
Holdings; provided that (x) no Default or Event of Default shall have occurred
and be continuing at the time such dividend or distribution is paid and (y) the
amount of all such Restricted Payments made by Holdings in the aggregate does
not exceed (I) $1,000,000 plus (II) after the payment in full of all Tranche B
Term Loans, $5,000,000 so long as, in the case of this clause (II), the Leverage
Ratio, calculated on a pro forma basis as of the most recently ended Fiscal
Quarter for which financial statements are required to have been delivered, is
less than or equal to 3.50:1.00; and
 

74

 

 

 

 
 (iv)           any payment of the Permitted Subordinated Obligations expressly
permitted by the Subordination Agreement.
 
Section 7.6.           Sale of Assets.  Holdings and the Borrowers will not, and
will not permit any of their Subsidiaries to, convey, sell, lease, assign,
transfer or otherwise dispose of any of their assets, business or property or,
in the case of any Subsidiary, any shares of such Subsidiary’s Capital Stock, in
each case whether now owned or hereafter acquired, to any Person other than
any Loan Party (or to qualify directors if required by applicable law), except:
 
(a)           the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
 
(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;
 
(c)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Holdings or any of its Subsidiaries; and
 
(d)           the sale or other disposition of such assets in an aggregate
amount not to exceed $2,500,000 in any Fiscal Year.
 
Section 7.7.           Transactions with Affiliates.  Holdings and the Borrowers
will not, and will not permit any of their Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:
 
(a)           in the ordinary course of business at prices and on terms and
conditions not less favorable to such Group Member than could be obtained on an
arm’s-length basis from unrelated third parties;
 
(b)           transactions between or among any Group Member and any other Group
Members not involving any other Affiliates; and
 
(c)           any Restricted Payment permitted by Section 7.5.
 
Section 7.8.          Restrictive Agreements.  Holdings and the Borrowers will
not, and will not permit any of their Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of Holdings or any of its
Subsidiaries to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
of its Subsidiaries to pay dividends or other distributions with respect to its
Capital Stock, to make or repay loans or advances to Holdings or any other
Subsidiary thereof, to Guarantee Indebtedness of Holdings or any other
Subsidiary thereof or to transfer any of its prop­erty or assets to Holdings or
any other Subsidiary thereof; provided that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
 

75

 

 

 

 
Section 7.9.           Sale and Leaseback Transactions.  Holdings and the
Borrowers will not, and will not permit any of their Subsidiaries to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.
 
Section 7.10.         Hedging Transactions.  Holdings and the Borrowers will
not, and will not permit any of their Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which Holdings or any of its
Subsidiaries is exposed in the conduct of its business or the management of its
liabilities.  Solely for the avoidance of doubt, Holdings acknowledges that a
Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which
Holdings or any of its Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.
 
Section 7.11.         Amendment to Material Documents.  Holdings and the
Borrowers will not, and will not permit any of their Subsidiaries to, amend,
modify or waive any of its rights under (a) its certificate of incorporation,
bylaws or other organizational documents or (b) any Material Agreements, except,
in the case of clauses (a) and (b), in any manner that would not have a material
adverse effect on the Lenders, the Administrative Agent, Holdings or any of its
Subsidiaries.
 
Section 7.12.         Permitted Subordinated Obligations.
 
(a)           Holdings and the Borrowers will not, and will not permit any of
their Subsidiaries to, make any payment or distribution on any Permitted
Subordinated Obligations that is not expressly permitted by the Subordination
Agreement.
 
(b)           Holdings and the Borrowers will not, and will not permit any of
their Subsidiaries to, agree to or permit any amendment, modification or waiver
of any provision of the Subordination Agreement or any agreement governing the
Permitted Subordinated Obligations that is not expressly permitted by the
Subordination Agreement.
 
Section 7.13.         Accounting Changes.  Holdings and the Borrowers will not,
and will not permit any of their Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of Holdings or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of
Holdings.
 
Section 7.14.         Lease Obligations. Holdings and the Borrowers will not,
and will not permit any of their Subsidiaries to, create or suffer to exist any
obligations for the payment under operating leases or agreements to lease (but
excluding any obligations under leases required to be classified as capital
leases under GAAP having a term of five years or more) which would cause the
present value of the direct or contingent liabilities of Holdings and its
Subsidiaries under such leases or agreements to lease, on a consolidated basis,
to exceed the amounts set forth on Schedule 7.14 and extensions, renewals and
replacements of any such leases or agreements that do not increase the present
value of the direct or contingent liabilities of Holdings and its Subsidiaries
thereunder (immediately prior to giving effect to such extension, renewal or
replacement) by more than $5,000,000 in the aggregate.
 
Section 7.15.         Government Regulation.  Holdings and the Borrowers will
not, and will not permit any of their Subsidiaries to, (a) be or become subject
at any time to any law, regulation or list of any Governmental Authority of the
United States (including the OFAC list) that prohibits or limits the
 

76

 

 

 

 
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrowers or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be reasonably requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including Section 326 of the Patriot Act at 31
U.S.C. Section 5318.
 
Section 7.16.        Inactive Subsidiaries.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, no Inactive
Company shall employ any employees, own any assets, incur any obligations or
conduct any business activity, other than liquidating or dissolving.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1.           Events of Default.  If any of the following events (each,
an “Event of Default”) shall occur:
 
(a)           the Borrowers shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement, when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under subsection (a) of
this Section or an amount related to a Bank Product Obligation) pay­able under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five (5)
Business Days; or
 
(c)           any representation or warranty made or deemed made by or on behalf
of Holdings or any of its Subsidiaries in or in connection with this Agreement
or any other Loan Document (including the Sched­ules attached hereto and
thereto), or in any amendments or modifications hereof or waivers hereunder, or
in any certificate, report, financial statement or other document sub­mitted to
the Administrative Agent or the Lenders by any Loan Party or any representative
of any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or
 
(d)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, or 5.3 (with respect to any Loan
Party’s legal existence) or Article VI or VII; or
 
(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document or
related to any Bank Product Obligation, and such failure shall remain unremedied
for 30 days (or, in the case of paragraph (2) of Schedule 5.15, 10 days) after
the earlier of (i) any officer of any Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrowers by the Administrative
Agent or any Lender; or
 
(f)            the Subordination Agreement shall cease to be in full force and
effect, or the validity or enforceability thereof is disaffirmed by or on behalf
of any subordinated lender party thereto, or any Obligations fail to constitute
“Senior Indebtedness” for purposes of the Subordination Agreement,
 

77

 

 

 

 
or all or any part of the Permitted Subordinated Debt is accelerated, is
declared to be due and payable or is required to be prepaid or redeemed, in each
case prior to the stated maturity thereof; or
 
(g)           Holdings or any of its Subsidiaries (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or
 
(h)           Holdings or any of its Subsidiaries shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this subsection, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for Holdings or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
(i)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for Holdings or any of its Subsidiaries or for a substantial part of
its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
 
(j)            Holdings or any of its Subsidiaries shall become unable to pay,
shall admit in writing its inability to pay, or shall fail to pay, its debts as
they become due; or
 
(k)           (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to Holdings and
its Subsidiaries in an aggregate amount exceeding $1,000,000, (ii) there is or
arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability) in an aggregate amount exceeding
$1,000,000, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding $1,000,000; or
 
(l)            any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate (excluding amounts (x) covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor and (y) subject to indemnification under the Indemnification Agreement
to the extent the Seller Parent has not denied responsibility therefor) shall be
rendered against Holdings or any of its Subsidiaries, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during
 

78

 

 

 

 
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
 
(m)           any non-monetary judgment or order shall be rendered against
Holdings or any of its Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
 
(n)           a Change in Control shall occur or exist; or
 
(o)           any provision of the Guaranty and Security Agreement or any other
Collateral Document shall for any reason (other than in accordance with its
terms) cease to be valid and binding on, or enforceable against, any Loan Party,
or any Loan Party shall so state in writing, or any Loan Party shall seek to
terminate its obligation under the Guaranty and Security Agreement or any other
Collateral Document (other than the release of any guaranty or collateral to the
extent permitted pursuant to Section 9.11); or
 
(p)           any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Documents, subject to Liens expressly permitted by Section
7.2 (other than Section 7.2(b));
 
then, and in every such event (other than an Event of Default specified in
either subsection (h) or (i) of this Section) and at any time thereafter during
the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers, take
any or all of the follow­ing actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in either subsection (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.
 
Section 8.2.           Application of Proceeds from Collateral. All proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by any Secured Party after an Event of Default arises shall be applied as
follows:
 
(a)            first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
 
(b)            second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
 
(c)            third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 

79

 

 

 

 
(d)           fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;
 
(e)           fifth, to the aggregate outstanding principal amount of the Loans
(other than any Tranche B Term Loans), the LC Exposure, the Bank Product
Obligations and the Net Mark-to-Market Exposure of the Hedging Obligations that
constitute Obligations, until the same shall have been paid in full, allocated
pro rata among the Secured Parties based on their respective pro rata shares of
the aggregate amount of such Loans, LC Exposure, Bank Product Obligations and
Net Mark-to-Market Exposure of such Hedging Obligations;
 
(f)            sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is at
least 103% of the LC Exposure after giving effect to the foregoing clause fifth;
 
(g)           seventh, to the aggregate outstanding principal amount of the
Tranche B Term Loans, until the same shall have been paid in full, allocated pro
rata among the Secured Parties based on their respective pro rata shares of the
aggregate amount of such Tranche B Term Loans; and
 
(h)           eighth, to the extent any proceeds remain, to the Borrowers or as
otherwise provided by a court of competent jurisdiction, subject to the
Subordination Agreement.
 
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and seventh shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section
2.22(g).  All cash collateral for LC Exposure shall be applied to satisfy
drawings under the Letters of Credit as they occur; if any amount remains on
deposit on cash collateral after all letters of credit have either been fully
drawn or expired, such remaining amount shall be applied to other Obligations,
if any, in the order set forth above.


Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or the Lender-Related Hedge Provider, as the case may be.  Each Bank
Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1.          Appointment of the Administrative Agent.
 

80

 

 

 

 
(a)           Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
 
(b)           The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
 
Section 9.2.           Nature of Duties of the Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Holdings or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be li­able for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negli­gence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by any Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative
 

81

 

 

 

 
Agent.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrowers) concerning all matters pertaining to such duties.
 
Section 9.3.           Lack of Reliance on the Administrative Agent.  Each of
the Lenders and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Issuing Bank or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.  Each of the Lenders acknowledges and agrees
that outside legal counsel to the Administrative Agent in connection with the
preparation, negotiation, execution, delivery and administration (including any
amendments, waivers and consents) of this Agreement and the other Loan Documents
is acting solely as counsel to the Administrative Agent and is not acting as
counsel to any Lender (other than the Administrative Agent and its Affiliates)
in connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.
 
Section 9.4.           Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
re­spect to any action or ac­tions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lend­ers, and the Administrative Agent shall not incur liability to
any Person by rea­son of so refraining.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
hereunder in ac­cordance with the instructions of the Required Lenders where
required by the terms of this Agreement.
 
Section 9.5.           Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
 
Section 9.6.           The Administrative Agent in its Individual Capacity.  The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “Required Revolving Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept de­posits from, lend money to, and generally engage in any
kind of business with any Borrower or any Subsidiary or Affiliate of any
Borrower as if it were not the Administrative Agent hereunder.
 
Section 9.7.           Successor Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrowers provided that no Default
 

82

 

 

 

 
or Event of Default shall exist at such time.  If no suc­cessor Administrative
Agent shall have been so appointed, and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or any state thereof or a
bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
 
(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall there­upon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrowers to comply with Section 2.26(a), then the Issuing Bank
may, upon prior written notice to the Borrowers and the Administrative Agent,
resign as Issuing Bank effective at the close of business Atlanta, Georgia time
on a date specified in such notice (which date may not be less than five (5)
Business Days after the date of such notice).
 
Section 9.8.           Withholding Tax.
 
(a)           To the extent required by any applicable law, the Administrative
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax.  If the Internal Revenue Service or any
authority of the United States or any other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered or
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so) fully for all amounts
paid, directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.
 
(b)           Without duplication of any indemnity provided under subsection (a)
of this Section, each Lender shall also indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (to the extent that the Administrative Agent
has not already been reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative
 

83

 

 

 

 
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.
 
Section 9.9.           The Administrative Agent May File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
 
 (i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
 
 (ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
 
(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
Section 9.10.         Authorization to Execute Other Loan Documents.  Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents (including the Collateral Documents and any
subordination agreements) other than this Agreement.
 
Section 9.11.         Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash
 

84

 

 

 

 
Collateralization of all reimbursement obligations with respect to Letters of
Credit in an amount equal to 103% of the aggregate LC Exposure of all Lenders,
and the payment in full of all Obligations (other than contingent
indemnification obligations and such Cash Collateralized reimbursement
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.2; and
 
(b)           to release any Loan Party from its obligations under the
applicable Collateral Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this
Section.  In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrowers’ expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.
 
Section 9.12.         [Reserved].
 
Section 9.13.        Right to Realize on Collateral and Enforce
Guarantee. Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Collateral Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under the
Collateral Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.
 
Section 9.14.        Secured Bank Product Obligations and Hedging
Obligations.  No Bank Product Provider or Lender-Related Hedge Provider that
obtains the benefits of Section 8.2, the Collateral Documents or any Collateral
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider or Lender-Related Hedge Provider, as the
case may be.
 

85

 

 

 

 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1.        Notices.
 
(a)           Written Notices.
 
(i)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
 
To Holdings and
the Borrowers:
c/o Dakota Plains Holdings, Inc.

 
294 Grove Lane East

 
Wayzata, Minnesota 55391

 
Attention: Craig McKenzie, Chief Executive Officer

 
E-mail Address: cmckenzie@dakotaplains.com

 
 
To the Administrative Agent:
SunTrust Bank

 
3333 Peachtree Road / 8th Floor

 
Atlanta, Georgia 30326

 
Attention: Chulley Bogle

 
Telecopy Number: (404) 439-7470

 
 
With a copy to:
SunTrust Bank

 
Agency Services

 
303 Peachtree Street, N.E. / 25th Floor

 
Atlanta, Georgia 30308

 
Attention: Doug Weltz

 
Telecopy Number: (404) 495-2170

 
 

 
and

 
 

 
King & Spalding LLP

 
100 N. Tryon Street, Suite 3900

 
Charlotte, North Carolina 28202

 
Attention: W. Todd Holleman

 
Telecopy Number: (704) 503-2622

 
 

 
To the Issuing Bank: 
SunTrust Bank

 
25 Park Place, N.E. / Mail Code 3706 / 16th Floor

 
Atlanta, Georgia 30303

 
Attention: Standby Letter of Credit Dept.

 
Telecopy Number: (404) 588-8129

 
 
To any other Lender:    
the address set forth in the Administrative Questionnaire

 
or the Assignment and Acceptance executed by such

 
Lender


  

86

 

 

 

 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent or the Issuing Bank shall not be
effective until actually received by such Person at its address specified in
this Section.
 
 (ii)           Any agreement of the Administrative Agent, the Issuing Bank or
any Lender herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Borrowers.  The Administrative
Agent, the Issuing Bank and each Lender shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrowers to
give such notice and the Administrative Agent, the Issuing Bank and the Lenders
shall not have any liability to any Borrower or other Person on account of any
action taken or not taken by the Administrative Agent, the Issuing Bank or any
Lender in reliance upon such telephonic or facsimile notice.  The obligation of
the Borrowers to repay the Loans and all other Obligations hereunder shall not
be affected in any way or to any extent by any failure of the Administrative
Agent, the Issuing Bank or any Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank or any Lender of a confirmation which is at variance with the terms
understood by the Administrative Agent, the Issuing Bank and such Lender to be
contained in any such telephonic or facsimile notice.
 
(b)           Electronic Communications.
 
 (i)            Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent.  The Borrowers hereby agree to accept
notices and other communications to it hereunder by e-mail and by other
electronic communications pursuant to procedures approved by it.  The
Administrative Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
 (ii)           Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           Certification of Public Information.  Each Borrower and each
Lender acknowledges that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to Section 5.1 or Section
5.2 (collectively, “Borrower Materials”) otherwise are being distributed through
Syndtrak, Intralinks or any other Internet or intranet website or other
 

87

 

 

 

 
information platform (the “Platform”), any document or notice that the Borrowers
have indicated contains Non-Public Information shall not be posted on that
portion of the Platform designated for such Public Lenders.  The Borrowers
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Lenders
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.
 
(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  NEITHER THE ADMINISTRATIVE AGENT (INCLUDING ANY SUB-AGENT THEREOF),
NOR ANY LENDER, THE ISSUING BANK OR ANY RELATED PARTY OF ANY OF THE FOREGOING
PERSONS WARRANTS THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND THE ADMINISTRATIVE AGENT, EACH LENDER, THE ISSUING
BANK AND EACH RELATED PARTY OF THE FOREGOING PERSONS EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent (or any sub-agent thereof), any Lender or the
Issuing Bank or any Related Party of any of the foregoing Persons have any
liability to the Borrowers, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet or the use by others of
any information or other materials obtained through any Platform.
 
(e)           Private Side Information Contacts.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including Unites States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to any Borrower, any Affiliates of any Borrower or any
of their securities or loans for purposes of United States federal or state
securities laws.  In the event that any Public Lender has determined for itself
not to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) none of the Borrowers nor the Administrative Agent has
any responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.
 
Section 10.2.        Waiver; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between any Borrower and the Administrative
Agent or any Lender, shall oper­ate as a waiver thereof, nor
 

88

 

 

 

 
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exer­cise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclu­sive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or of any other
Loan Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance of a Letter of Credit
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
 
(b)          No amendment or waiver of any provision of this Agreement or of the
other Loan Documents (other than the Fee Letter), nor consent to any departure
by any Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrowers and the Required Lenders, or the
Borrowers and the Administrative Agent with the consent of the Required Lenders,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
in addition to the consent of the Required Lenders, no amendment, waiver or
consent shall:
 
(i)            increase the Commitment of any Lender without the written consent
of such Lender;
 
(ii)           reduce the principal amount of any Loan or reimbursement
obligation with respect to a LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby;
 
(iii)          postpone the date fixed for any payment of any princi­pal of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby;
 
(iv)          change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;
 
(v)           change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
re­quired to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender;
 
(vi)          release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or
 
(vii)         release all or substantially all collateral (if any) securing any
of the Obligations, without the written consent of each Lender;
 
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent or the Issuing Bank without the prior written consent of such Person.
 

89

 

 

 

 
(c)           Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced, without the consent of such Lender (other than reductions
in fees and interest in which such reduction does not disproportionately affect
such Lender).
 
(d)           Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) without the consent of any Lender (but
with the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.
 
(e)           Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, the Borrowers and the other Loan
Parties (i) to add one or more additional credit facilities to this Agreement,
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans, the
Revolving Credit Exposure and any Incremental Facility and the accrued interest
and fees in respect thereof and to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and (ii) to
change, modify or alter Section 2.21(b) or (c) or any other provision hereof
relating to pro rata sharing of payments among the Lenders to the extent
necessary to effectuate any of the amendments (or amendments and restatements)
enumerated in subsection (d), (e)(i) or (f) of this Section.
 
(f)           Notwithstanding anything to the contrary herein:
 
(i)            The Borrowers may, by written notice to the Administrative Agent
from time to time, make one or more offers (each, a “Loan Modification Offer”)
to all the Lenders of any Class to make one or more amendments or modifications
to (A) allow the maturity and scheduled amortization of the Loans of the
accepting Lenders to be extended and (B) increase the Applicable Margin,
Applicable Percentage or other fees payable with respect to the Loans and
Commitments of the accepting Lenders (each, a “Permitted Amendment”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrowers.  Such notice shall set forth (x) the terms and
conditions of the requested Permitted Amendment and (y) the date on which such
Permitted Amendment is requested to become effective.  A Permitted Amendment
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made.  Each Borrower, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent a modification agreement
(a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of such
Permitted Amendment and the terms and conditions thereof.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the
 

90

 

 

 

 
Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders as to which such Lenders’ acceptance has
been made.
 
 (ii)           Any amendment or waiver of any provision of this Agreement or
any other Loan Document, or consent to any departure by any Loan Party
therefrom, that by its express terms amends or modifies the rights or duties
under this Agreement or such other Loan Document of one or more Classes of
Lenders (but not of one or more other Classes of Lenders) may be effected by an
agreement or agreements in writing signed by the applicable Borrower or the
applicable other Loan Party, as the case may be, and the requisite percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if all such affected Classes of Lenders were the only
Lenders hereunder at the time.
 
Section 10.3.        Expenses; Indemnification.
 
(a)           The Borrowers shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent, the Sole Lead Arranger and their
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Sole Lead Arranger and their Affiliates, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of outside coun­sel)
incurred by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, any other
Related Transaction Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by Holdings or any
of its Subsidiaries, or any Environmental Liability related in any way to
Holdings or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross
 

91

 

 

 

 
negligence or willful misconduct of such Indemnitee or (y) a claim brought by
any Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document.
 
(c)           The Borrowers shall pay, and hold the Administrative Agent, the
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with re­spect to
this Agreement and any other Loan Documents, any collateral described therein or
any payments due thereunder, and save the Administrative Agent, the Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.
 
(d)           To the extent that the Borrowers fail to pay any amount required
to be paid to the Administrative Agent or the Issuing Bank under subsection (a),
(b), or (c) hereof, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share (in
accordance with its respective Revolving Commitment (or Revolving Credit
Exposure, as applicable) and Term Loans determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
 
(e)            To the extent permitted by applicable law, the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
 
(f)            All amounts due under this Section shall be payable promptly
after written demand therefor.
 
Section 10.4.         Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
 (i)             Minimum Amounts.
 

92

 

 

 

 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).
 
(ii)             Proportionate Amounts.  Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
 
(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is of a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and
 
(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(iv)            Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20(f).
 
(v)             No Assignment to any Borrower.  No such assignment shall be made
to any Borrower or any Affiliate or Subsidiary of any Borrower.
 
(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 

93

 

 

 

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  If the consent of the Borrowers to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrowers
shall be deemed to have given its consent unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrowers.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrowers at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrowers’
agent solely for tax purposes and solely with respect to the actions described
in this Section, and each Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrowers, the Administrative Agent or the Issuing Bank, sell participations
to any Person (other than a natural person, any Borrower or any Affiliate or
Subsidiary of any Borrower) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
 

94

 

 

 

 
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder; (vi) release
all or substantially all of the guarantors, or limit the liability of such
guarantors, under any guaranty agreement guaranteeing any of the Obligations; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  Subject to subsection (e) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19,
and 2.20 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(e)           A Participant shall not be entitled to receive any greater payment
under Sections 2.18 and 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.20(f) and (g) as though it were a Lender.
 
(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
Section 10.5.         Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)           This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law of the State of New York.
 
(b)           Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New
 

95

 

 

 

 
York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or New York state
court or, to the extent permitted by applicable law, such appellate court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.
 
(c)            Each Borrower ir­­revocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 
Section 10.6.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7.         Right of Set-off.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrowers, any such notice being expressly
waived by each Borrower to the extent permitted by applicable law, to set off
and apply against all deposits (general or special, time or demand, provisional
or final) of any Borrower at any time held or other obligations at any time
owing by such Lender and the Issuing Bank to or for the credit or the account of
any Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured.  Each Lender and the Issuing Bank agrees promptly to notify the
Administrative Agent and the Borrowers after any such set-off and any
application made by such Lender or the Issuing Bank, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender and the Issuing Bank agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other
 

96

 

 

 

 
Indebtedness or other obligations owed by Holdings and any of its Subsidiaries
to such Lender or the Issuing Bank.
 
Section 10.8.        Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 10.9.        Survival.  All covenants, agreements, representations and
warranties made by Holdings or any Borrower herein and in the certificates,
reports, notices or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
Section 10.10.      Severability.  Any provision of this Agreement ­or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11.     Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to Holdings or any of
its Subsidiaries or any of their respective businesses, to the extent designated
in writing as confidential and provided to it by Holdings or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by Holdings or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including accountants, legal counsel
and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than Holdings or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of 
 

97

 

 

 

 
rights hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(vii) to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrowers.  Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.  In
the event of any conflict between the terms of this Section and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section shall govern.
 
Section 10.12.     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.
 
Section 10.13.     Waiver of Effect of Corporate Seal.  Each of Holdings and the
Borrowers represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any Requirement of Law, agrees that this Agreement is
delivered by Holdings and the Borrowers under seal and waives any shortening of
the statute of limitations that may result from not affixing the corporate seal
to this Agreement or such other Loan Documents.
 
Section 10.14.      Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.
 
Section 10.15.     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between each Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrowers and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate, and (C) each Borrower
and each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative
 

98

 

 

 

 
Agent and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to any
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to any Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
Section 10.16.      Location of Closing. Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036.  Each Loan
Party acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 3.1, to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036.  All
parties agree that the closing of the transactions contemplated by this
Agreement has occurred in New York.
 
Section 10.17.      Swaps. Nothing herein constitutes an offer or recommendation
to enter into any “swap” or trading strategy involving a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act.  Any such offer or
recommendation, if any, will only occur after the Administrative Agent has
received appropriate documentation from the applicable Loan Party regarding
whether such Loan Party is qualified to enter into a swap under applicable law.
 
Section 10.18.      Joint and Several.  The obligations of the Borrowers
hereunder and under the other Loan Documents are joint and several.
 
(remainder of page left intentionally blank)
 

99

 

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

          DAKOTA PLAINS TRANSLOADING, LLC        
 
By:
/s/ Gabriel C. Claypool     Name: Gabriel C. Claypool     Title: President,
Chief Executive Officer and Secretary  

          DAKOTA PLAINS SAND, LLC        
 
By:
/s/ Gabriel C. Claypool     Name: Gabriel C. Claypool     Title: President,
Chief Executive Officer and Secretary  

          DAKOTA PLAINS MARKETING, LLC        
 
By:
/s/ Gabriel C. Claypool     Name: Gabriel C. Claypool     Title: President,
Chief Executive Officer and Secretary  

          DAKOTA PLAINS HOLDINGS, INC.        
 
By:
/s/ Gabriel C. Claypool     Name: Gabriel C. Claypool     Title: President and
Chief Operating Officer  

 
Signature Page to
Revolving Credit and Term Loan Agreement
 



 

 


          SUNTRUST BANK     as the Administrative Agent, as the Issuing Bank and
    as a Lender        
 
By:
/s/ Scott Mackey     Name: Scott Mackey     Title: Director  

 
Signature Page to
Revolving Credit and Term Loan Agreement
 

 

 

 


SCHEDULE I


Commitment Amounts


Lender
 
Revolving
Commitment
   
Tranche A Term
Loan Commitment
   
Tranche B Term
Loan Commitment
 
SunTrust Bank
  $ 20,000,000.00     $ 15,000,000.00     $ 22,500,000.00  
TOTAL
  $ 20,000,000.00     $ 15,000,000.00     $ 22,500,000.00  




 

 